Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 1 of 93 PageID 5734




                     Exhibit B
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 2 of 93 PageID 5735




                                UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF FLORIDA

                                         TAMPA DIVISION


    UMG RECORDINGS, INC., et al.,

                  Plaintiffs,

    v.                                                    Case No. 8:19-cv-710-MSS-TGW

    BRIGHT HOUSE NETWORKS, LLC,

                  Defendant.




    PLAINTIFFS’ OBJECTIONS AND RESPONSES TO BRIGHT HOUSE NETWORKS,

         LLC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS


   PROPOUNDING PARTY:            Defendant Bright House Networks, LLC

   RESPONDING PARTY:             Plaintiffs UMG Recordings, Inc., et al.

   SET NUMBER:                   One

          Plaintiffs UMG Recordings, Inc., Capitol Records, LLC, Universal Music Corp., Universal

   Music–MGB NA LLC, Universal Music Publishing Inc., Universal Music Publishing AB,

   Universal Music Publishing Limited, Universal Music Publishing MGB Limited, Universal

   Music–Z Tunes LLC, Polygram Publishing, Inc., Songs Of Universal, Inc., Warner Records Inc.

   (f/k/a Warner Bros. Records Inc.), Atlantic Recording Corporation, Bad Boy Records LLC, Elektra

   Entertainment Group Inc., Fueled By Ramen LLC, Nonesuch Records Inc., Rhino Entertainment

   Company, Roadrunner Records, Inc., WEA International Inc., Warner Chappell Music, Inc. (f/k/a

   Warner/Chappell Music, Inc.), Warner-Tamerlane Publishing Corp., WB Music Corp., W.C.M.

                                                   1
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 3 of 93 PageID 5736




   Music Corp. (f/k/a W.B.M. Music Corp.), Unichappell Music Inc., Rightsong Music Inc., Cotillion

   Music, Inc., Intersong U.S.A., Inc., Sony Music Entertainment, Arista Music, Arista Records LLC,

   LaFace Records LLC, Provident Label Group, LLC, Sony Music Entertainment US Latin, Volcano

   Entertainment III, LLC, Zomba Recordings LLC, Sony/ATV Music Publishing LLC, EMI Al

   Gallico Music Corp., EMI April Music Inc., EMI Blackwood Music Inc., Colgems-EMI Music

   Inc., EMI Consortium Music Publishing Inc. d/b/a EMI Full Keel Music, EMI Consortium Songs,

   Inc., individually and d/b/a EMI Longitude Music, EMI Entertainment World Inc., d/b/a EMI

   Foray Music, EMI Jemaxal Music Inc., EMI Feist Catalog Inc., EMI Miller Catalog Inc., EMI
   Mills Music, Inc., EMI U Catalog Inc., Jobete Music Co., Inc., Stone Agate Music, Screen Gems-

   EMI Music Inc., and Stone Diamond Music Corp. (collectively “Plaintiffs”), through their

   undersigned counsel and pursuant to Rule 34 of the Federal Rules of Civil Procedure, hereby

   respond to Defendant Bright House Networks, LLC’s (“Bright House”) Requests for Production

   (“Request(s)”) upon Plaintiffs as follows. Plaintiffs’ investigation into the facts of this case is

   ongoing and is not yet completed, and Plaintiffs therefore reserve the right to supplement or amend

   their responses and objections to the extent permitted by the Federal Rules of Civil Procedure, the

   Local Rules, and any applicable order of this Court. The responses set forth herein are based solely

   on the information that is presently available and known to Plaintiffs.

            PLAINTIFFS’ OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

          1.       Plaintiffs object to Bright House’s definitions, instructions, and the individual

   Requests to the extent they seek to impose obligations other than those imposed or authorized by

   the Federal Rules of Civil Procedure, the Local Rules of the Middle District of Florida, and any

   applicable order of this Court. Plaintiffs will interpret and respond to the Requests in the manner

   prescribed by the same.

          2.      Plaintiffs object to the definitions and instructions to the extent they call for

   information protected from disclosure by the attorney-client privilege, the attorney work product

   doctrine, the joint defense or common-interest privilege, or any other privilege or immunity under


                                                    2
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 4 of 93 PageID 5737




   federal or state law. The inadvertent production of information that is privileged, was prepared in

   anticipation of litigation or for trial, or that is otherwise protected from discovery, shall not

   constitute a waiver of any privilege or any ground for objection, or of the right of Plaintiffs to

   object to the use of such information during subsequent proceedings. Plaintiffs are willing to meet

   and confer with Bright House in good faith to discuss a joint approach to addressing privilege. In

   the event that an inadvertent production or identification of information is deemed by the Court to

   be a waiver of any privilege or immunity, the waiver shall be a limited waiver pertaining to that

   information only.
          3.         Any confidential or proprietary information pertaining to the Plaintiffs’ businesses,

   technology, or economic relationships shall be disclosed solely pursuant to a protective order to

   be agreed upon by and between Bright House and Plaintiffs.

          4.         Plaintiffs object to the definitions and instructions as overly broad and unduly

   burdensome to the extent they require Plaintiffs to produce documents or information beyond what

   Plaintiffs are able to locate from a reasonable and diligent search of their files.

          5.         Plaintiffs’ response to the Requests will be made without waiver of, and with the

   intentional preservation of:

               a. All objections as to the competence, relevance, materiality, privilege,

                     confidentiality, authenticity, and admissibility as evidence in any aspect of this or

                     any other legal proceeding;

               b. The right to object on any ground to the use of information or documents, or the

                     subject matter thereof, in any aspect of this or any other legal proceeding;

               c. The right to object at any time to further requests for production on any ground;

               and

               d. The right to revise, correct, supplement, or clarify the responses and objections

                     propounded herein at any time.




                                                       3
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 5 of 93 PageID 5738




          6.      Identification or production of documents or information responsive to any

   discovery request should not be construed as:

               a. An admission or stipulation that the information or documents or their content or

                  subject matter are properly discoverable or relevant;

               b. A waiver by Plaintiffs of any of their objections as set forth herein; or

               c. An agreement that requests for similar information will be treated in a similar

                  manner.

          7.      Plaintiffs interpret the Requests to include a reasonable time period of March 1,
   2012 to May 17, 2016, and limit their responses to the requests for production accordingly, unless

   otherwise indicated below.

          8.      Plaintiffs object to the definition of “Plaintiff,” “Plaintiffs,” “You,” or “Your,” to

   the extent it encompasses entities, individuals, and information outside of Plaintiffs’ knowledge,

   possession, custody, or control. Plaintiffs further object to the definition as overbroad, unduly

   burdensome, and disproportionate to the needs of the case. By including “all past and present . . .

   employees” of every corporate affiliate, parent, and predecessor of the Plaintiffs, Bright House is

   requesting that Plaintiffs search for information relating to tens of thousands of persons, including

   even persons who have not worked for any Plaintiff in decades. By including “all past and present

   predecessors, successors, subsidiaries, affiliates, and parent companies[,]” Bright House is

   requesting that Plaintiffs search for information held or pertaining to related corporate entities

   which have no connection to this matter. Plaintiffs will construe the terms “Plaintiff,” “Plaintiffs,”

   “You” or “Your” to refer to the specific entities named as Plaintiffs in this action.

          9.      Plaintiffs object to the definition of “Communication” as overbroad, unduly

   burdensome, and disproportionate to the needs of the case. For example, the definition includes

   “telex” messages, which refers to messages sent on a public switched network of teleprinters that

   businesses used prior to the adoption of fax machines in the 1980s. Bright House cannot justify

   the burden of searching for and reviewing telex messages since this case concerns Bright House’s


                                                     4
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 6 of 93 PageID 5739




   infringement of Plaintiffs’ copyrights from 2013 to 2016. It is also unlikely that “posts on social

   media platforms or blogs” would contain relevant information not already publicly available to

   Bright House. And any limited or tangential relevance of such information would be outweighed

   by the burden of searching an undefined number of social media and blog sites for, potentially,

   tens of thousands of current and former employees. Plaintiffs will construe “Communication” to

   mean oral and written transmittals of information which are reasonably searchable without undue

   burden to Plaintiffs, and likely to contain relevant information not already available to Bright

   House.
            10.   Plaintiffs object to the definition of “Electronic Storage Device” as overbroad,

   unduly burdensome, and disproportionate to the needs of the case. For example, the definition

   includes “SIM cards,” which are small integrated circuits designed to authenticate subscribers on

   cellphone networks. There is no reason to believe that SIM cards contain unique information that

   would justify the burden of locating and extracting data from, potentially, tens of thousands of

   cards. Plaintiffs will construe “Electronic Storage Device” to mean those electronic repositories

   likely to contain relevant information, from which data can be reasonably extracted without undue

   burden to Plaintiffs.

            11.   Plaintiffs object to the definition of “Residential ISP Customer” as overbroad,

   unduly burdensome, and disproportionate to the needs of the case, in that it encompasses a broad

   category of persons having no relationship to Bright House, the copyrighted works in suit, and/or

   BitTorrent or other similar peer-to-peer file-sharing networks. Plaintiffs further object to Bright

   House’s definition of “Residential ISP Customer” because it assumes facts and/or requires

   knowledge not in Plaintiffs’ possession, custody, or control. In addition, to the extent that Bright

   House’s requests for production relating to Residential ISP Customers seek documents or

   information concerning any “peer-to-peer litigation program,” whether “university-specific or

   corporate,” Plaintiffs object on the basis that such requests seek information protected by the

   attorney-client privilege, attorney work-product doctrine, or joint defense or common-interest


                                                    5
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 7 of 93 PageID 5740




   privilege, as trial preparation materials, or under other privilege or immunity recognized by law.

   Plaintiffs are aware of no documents that could be responsive to such a request that fall outside of

   the attorney-client privilege or the protection afforded to trial preparation materials under the

   Federal Rules of Civil Procedure.

          12.     Plaintiffs object to the definition of “Non-Residential ISP Customer” as overly

   broad, unduly burdensome, and disproportionate to the needs of the case, in that it encompasses a

   broad category of persons having no relationship to Bright House, the copyrighted works in suit,

   and/or BitTorrent or other similar peer-to-peer file-sharing networks. Plaintiffs further object to
   Bright House’s definition of “Non-Residential ISP Customer” because it assumes facts and/or

   requires knowledge not in Plaintiffs’ possession, custody, or control. In addition, to the extent that

   Bright House’s requests for production relating to Non-Residential ISP Customers seek documents

   or information concerning any “peer-to-peer litigation program,” whether “university-specific or

   corporate,” Plaintiffs object on the basis that such requests seek information protected by the

   attorney-client privilege, attorney work-product doctrine, or joint defense or common-interest

   privilege, as trial preparation materials, or under other privilege or immunity recognized by law.

   Plaintiffs are aware of no documents that could be responsive to such a request that fall outside of

   the attorney-client privilege or the protection afforded to trial preparation materials under the

   Federal Rules of Civil Procedure.

          13.     Plaintiffs object to the definition of “peer-to-peer file sharing technologies” as so

   overly broad as to be meaningless. For example, despite the words used, Bright House’s definition

   does not limit the term to BitTorrent or similar peer-to-peer file-sharing networks, and instead

   includes any “websites, other locations on the Internet or other networks, services, products,

   applications, apps, software, hardware, programs or programming, code, computer-based

   products, and/or any similar or related thing.” Therefore, Plaintiffs interpret “peer-to-peer file

   sharing technologies” to refer to websites, applications, or programs that use the BitTorrent




                                                     6
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 8 of 93 PageID 5741




   protocol or other protocol that similarly allows individual computers to act as a server for other

   computers, allowing shared access to files and peripherals without the need for a central server.

           14.     Plaintiffs object to the definitions of “RIAA,” “MarkMonitor,” “Harbor Labs,”

   “Rightscorp,” and “Stroz Friedberg,” to the extent those definitions encompass entities,

   individuals, and information outside of Plaintiffs’ knowledge, possession, custody, or control.

   Plaintiffs further object to the definitions as overbroad, unduly burdensome, and disproportionate

   to the needs of the case. By including “past and present employees” of each such entity, Bright

   House is requesting that Plaintiffs search for information relating to an unknown number of
   persons, all of whom are outside of Plaintiffs’ control. Plaintiffs will construe “RIAA” to mean

   the Recording Industry Association of America itself; “MarkMonitor” to mean MarkMonitor, Inc.

   itself; “Harbor Labs” to mean Harbor Labs itself, “Rightscorp” to mean Rightscorp, Inc. itself; and

   “Stroz Friedberg” to mean Stroz Friedberg itself.

           15.     Plaintiffs object to the definition of “MarkMonitor System” to the extent it

   encompasses information outside of Plaintiffs’ knowledge, possession, custody or control.

   Plaintiffs further object to the definition as overbroad, unduly burdensome, and disproportionate

   to the needs of the case in that it encompasses a broad category of information having no

   relationship to Bright House, the copyrighted works in suit, and/or BitTorrent or other similar peer-

   to-peer file-sharing networks.

                                OBJECTIONS AND RESPONSES TO

                       BRIGHT HOUSE’S REQUESTS FOR PRODUCTION

   REQUEST NO. 1:

           Documents sufficient to identify all works, including, but not limited to, the Copyright

   Works, in which You own, claim, and/or control a copyright that You allege that subscribers,

   account holders, or customers of Bright House have infringed and for which You claim Bright

   House is responsible or liable in this litigation.




                                                        7
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 9 of 93 PageID 5742




   OBJECTIONS TO REQUEST NO. 1:

          Plaintiffs object to this request as premature because it seeks identification of “all works,”

   and the full scope of Bright House’s or its subscribers’, account holders’, or customers’

   infringement of Plaintiffs’ copyrighted works is not known at this time. A more complete picture

   of the infringement will be developed and determined during discovery, and Plaintiffs reserve the

   right to rely upon and/or assert claims regarding Bright House’s infringement of any of their

   copyrighted works. Plaintiffs further object to the term “subscribers,” “account holders,” and

   “customers,” as vague and ambiguous. Bright House’s use of these three terms implies distinct

   definitions for each—definitions which Bright House has not provided. Plaintiffs interpret these

   terms as coterminous, meaning Bright House subscribers.
   RESPONSE TO REQUEST NO. 1:

          Subject to the foregoing objections, Plaintiffs direct Bright House to Exhibits A and B of

   the Complaint, Dkt. 1. Exhibit A is a representative, non-exhaustive list of sound recordings

   (identified by title, artist, copyright registration number, and current copyright owner or exclusive

   licensee) for which Plaintiffs seek relief in this litigation. The sound recordings in Exhibit A

   represent works infringed by Bright House’s subscribers, account holders, or customers after those

   particular subscribers were identified to Bright House in multiple infringement notices. Exhibit B

   is a representative, non-exhaustive list of musical compositions (identified by title, copyright

   registration number, and current copyright owner or exclusive licensee) for which Plaintiffs seek

   relief in this litigation. The musical compositions in Exhibit B represent works infringed by Bright

   House’s subscribers, account holders, or customers after those particular subscribers were

   identified to Bright House in multiple infringement notices. Plaintiffs reserve their right to amend

   Exhibits A and B during the litigation.




                                                    8
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 10 of 93 PageID 5743




   REQUEST NO. 2:

          Full digital copies of all Copyright Works, including any and all versions of each Copyright

   Work You claim has been infringed, and any version submitted to the United States Copyright

   Office of the Library of Congress.

   OBJECTIONS TO REQUEST NO. 2:

          Plaintiffs object to this request as premature because it seeks digital copies of “all

   Copyright Works,” and Plaintiffs do not yet know the full scope of Bright House’s infringement

   of Plaintiffs’ copyrighted works. A more complete picture of Bright House’s infringement will be

   developed and determined during discovery. Accordingly, Plaintiffs reserve the right to rely upon

   and/or assert in this litigation any of their copyrighted works infringed by Bright House.

          Plaintiffs also object to this request because it is vague and ambiguous, including in that it

   is unclear whether Bright House is requesting that Plaintiffs produce authorized, non-infringing

   copies of the relevant copyrighted works or the unauthorized, infringing copies, and it is unclear

   to what “all versions of the Copyright Works” refers.

          Additionally, Plaintiffs object because the request is not proportional to the needs of the

   case. Whether in full digital form or otherwise, Plaintiffs are aware of no legitimate need Bright

   House could have for authorized, non-infringing copies of all copyrighted works in suit, or for all

   versions of the copyrighted works in suit, including versions submitted to the United States

   Copyright Office of the Library of Congress. As such, the burden and expense of the proposed

   discovery outweighs any likely benefit. To the extent a legitimate need exists, the copyrighted

   works in suit are commercially available to the public.

   RESPONSE TO REQUEST NO. 2:

          Subject to the foregoing objections, Plaintiffs will produce digital copies of a sample of the

   copyrighted works in suit.




                                                    9
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 11 of 93 PageID 5744




   REQUEST NO. 3:

           All documents concerning communications between You and the Copyright Office and all

   documents issued by the Copyright Office, regarding the Copyright Works, including, but not

   limited to, all applications to register the Copyright Works, certificates of copyright registrations

   for each of the Copyright Works, supplemental registrations, renewals of registrations, recorded

   assignments, recorded transfers, and/or terminations of transfer.

   OBJECTIONS TO REQUEST NO. 3:

           Plaintiffs object to the request as overly broad and irrelevant because it seeks “all

   documents concerning communications [with] the Copyright Office.” Communications, or other

   documents, about communications go far beyond the scope of information relevant to resolving

   the issues in the case and therefore present an undue burden.

           The request for documents issued by the Copyright Office is also overly broad, unduly

   burdensome, and irrelevant, including in that it seeks information as to all copyrighted works in

   suit, rather than only those copyrighted works for which such information is necessary or relevant

   to the issues in the case. Moreover, Plaintiffs object to the request insofar as it seeks documents

   and/or information equally and readily available to Bright House, including through publicly-

   available sources.
   RESPONSE TO REQUEST NO. 3:

           Subject to the foregoing objections, Plaintiffs will produce for each of the copyrighted

   works in suit either a certificate of copyright registration or, if a certificate is not readily accessible,

   a look-up page evidencing registration printed from the U.S. Copyright Office’s website.

   Alternatively, for some older copyrighted works, Plaintiffs will produce a copy of the Copyright

   Office’s card-catalogue entry evidencing registration. Upon entry of an appropriate protective

   order, Plaintiffs will produce responsive, non-privileged documents in their possession, custody,

   or control sufficient to demonstrate that Plaintiffs are the legal and/or beneficial owners of an




                                                       10
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 12 of 93 PageID 5745




   exclusive right under copyright to their respective copyrighted works in suit, to the extent such

   documents can be located following a reasonable and diligent search.

   REQUEST NO. 4:

           Documents sufficient to demonstrate whether any of the Copyright Works was created as

   or is a work for hire.

   OBJECTIONS TO REQUEST NO. 4:

           This request is overly broad, unduly burdensome, and irrelevant, including in that it seeks

   information as to all copyrighted works in suit, rather than only those copyrighted works, if any,

   for which such information is necessary or relevant to the issues in the case. Therefore, the burden

   and/or expense of the proposed discovery outweighs any likely benefit.

           Plaintiffs also object to this request as unreasonably cumulative or duplicative, for example

   of Request No. 3.
   RESPONSE TO REQUEST NO. 4:

           Subject to the foregoing objections, Plaintiffs will produce for each of the copyrighted

   works in suit either a certificate of copyright registration or, if a certificate is not readily accessible,

   a look-up page evidencing registration printed from the U.S. Copyright Office’s website.

   Alternatively, for some older copyrighted works, Plaintiffs will produce a copy of the Copyright

   Office’s card-catalogue entry evidencing registration. Upon entry of an appropriate protective

   order, Plaintiffs will produce responsive, non-privileged documents in their possession, custody,

   or control sufficient to demonstrate that Plaintiffs are the legal and/or beneficial owners of an

   exclusive right under copyright to their respective copyrighted works in suit, to the extent such

   documents can be located following a reasonable and diligent search.

   REQUEST NO. 5:

           All documents concerning ownership of or claims of right in the Copyright Works,

   including those evidencing, referring, or relating to the chain of title for the Copyright Works or

   those pertaining to disputes related to any time, of the Copyright Works.


                                                       11
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 13 of 93 PageID 5746




   OBJECTIONS TO REQUEST NO. 5:

           This request’s call for “all documents” is overly broad, unduly burdensome, and not

   proportional to the needs of the case, including in that it seeks “[a]ll documents . . . evidencing,

   referring, or relating to” chain of title. Moreover, the request’s call for documents “concerning

   ownership of or claims of right” in the copyrighted works is vague and ambiguous. This request

   improperly asks Plaintiffs to make a legal conclusion and produce all supporting documents, rather

   than adequately identifying a specific category of documents for which Plaintiffs should search

   the records kept in the ordinary course of their businesses.

           Plaintiffs interpret the request to seek documents and/or materials sufficient to demonstrate

   that Plaintiffs are the legal and/or beneficial owners of an exclusive right under copyright to their

   respective works in suit.

           With respect to documents relating to the chain of title, Plaintiffs object because the request

   also seeks information as to all copyrighted works in suit, rather than only those copyrighted

   works, if any, for which such information may be necessary or relevant to the issues in the case.

   Additionally, Plaintiffs object to the term “chain of title” as vague and ambiguous to the extent it

   calls for a legal conclusion. Plaintiffs interpret this part of the request to seek documents sufficient

   to demonstrate that Plaintiffs own or control the copyrighted works in suit.

           With respect to documents pertaining to disputes, Plaintiffs object to this request’s call for

   “all documents” during “any time” frame as overbroad, unduly burdensome, and disproportionate

   to the needs of the case. Additionally, the request for documents concerning “disputes” is vague

   and ambiguous. Plaintiffs therefore interpret this part of the request as seeking documents

   concerning a litigation or demand letter challenging ownership of a copyrighted work in suit.

   Plaintiffs further object to this part of the request as irrelevant in seeking “[a]ll documents . . .

   pertaining to disputes” regardless of the nature or outcome of such disputes. Plaintiffs also object

   to this part of the request insofar as it seeks information protected by the attorney-client privilege,

   attorney work-product doctrine, or other privilege or immunity recognized by law. Such


                                                     12
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 14 of 93 PageID 5747




   information shall not be produced in response to any of Bright House’s requests, and any

   inadvertent production shall not be deemed to waive any privilege with respect to such

   information.

   RESPONSE TO REQUEST NO. 5:

            Subject to the foregoing objections, Plaintiffs will produce for each of the copyrighted

   works in suit either a certificate of copyright registration or, if a certificate is not readily accessible,

   a look-up page evidencing registration printed from the U.S. Copyright Office’s website.

   Alternatively, for some older copyrighted works, Plaintiffs will produce a copy of the Copyright

   Office’s card-catalogue entry evidencing registration. Upon entry of an appropriate protective

   order, Plaintiffs will produce responsive, non-privileged documents in their possession, custody,

   or control sufficient to demonstrate that Plaintiffs are the legal and/or beneficial owners of an

   exclusive right under copyright to their respective copyrighted works in suit, to the extent such

   documents can be located following a reasonable and diligent search. Plaintiffs are otherwise

   withholding responsive documents on the basis of their objections, to the extent such documents

   exist.

            Pursuant to the foregoing objections, Plaintiffs further state that they will not produce

   documents responsive only to the request for documents “pertaining to disputes.” Notwithstanding

   the foregoing, Plaintiffs are willing to meet and confer with Bright House if and when Bright

   House identifies a good faith basis for disputing the ownership of a particular copyrighted work or

   works in suit.

   REQUEST NO. 6:

            Documents, including without limitation organizational charts, sufficient to identify Your

   organizational structure since January 1, 2012, including without limitation Your departments,

   divisions, corporate officers, executives, and managers, including their names, titles, direct reports,

   and duties and responsibilities.




                                                       13
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 15 of 93 PageID 5748




   OBJECTIONS TO REQUEST NO. 6:

          Plaintiffs object to this request as overly broad and unduly burdensome, and because it

   seeks information that is not relevant or proportional to the needs of the case. Plaintiffs are aware

   of no legitimate need Bright House could have for documents identifying all of Plaintiffs’

   respective “departments, divisions, corporate officers, executives, and managers, including their

   names, titles, direct reports, and duties and responsibilities,” over a seven-year period. Plaintiffs

   are large, international companies with thousands of employees, with evolving roles and

   responsibilities, across thousands of functions, departments, and divisions, most of whom/which

   have no relevance to this case.
   RESPONSE TO REQUEST NO. 6:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce a representative organizational chart identifying employees in Plaintiffs’ respective

   copyright and antipiracy departments, if any, to the extent such organizational charts exist and can

   be found in Plaintiffs’ possession, custody, or control after a reasonable and diligent search.

   REQUEST NO. 7:

          Documents, including without limitation corporate organizational charts, sufficient to

   identify Your corporate family structure since January 1, 2012, including without limitation Your

   parents, subsidiaries, affiliates, successors, and predecessors.

   OBJECTIONS TO REQUEST NO. 7:

          Plaintiffs object to this request in that it is unreasonably cumulative and duplicative of

   Request No. 6. Plaintiffs object on the basis that the proposed discovery is overly broad and unduly

   burdensome, and because it seeks information that is not relevant or proportional to the needs of

   the case. Plaintiffs are aware of no legitimate need Bright House could have for documents

   identifying all of Plaintiffs’ respective “parents, subsidiaries, affiliates, successors, and

   predecessors,” for a seven-year period. Plaintiffs also object to the request for Plaintiffs to identify

   their “successors” as it does not make sense in this context and/or is a typographical error.


                                                     14
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 16 of 93 PageID 5749




   RESPONSE TO REQUEST NO. 7:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce a representative organizational chart illustrating the respective corporate structures

   of Plaintiffs’ U.S.-based corporate recorded music and music publishing affiliates, as appropriate,

   to the extent such organizational charts exist and can be found in Plaintiffs’ possession, custody,

   or control after a reasonable and diligent search.

   REQUEST NO. 8:

          All documents concerning any licenses, assignments, and/or grant or transfer of rights of

   the copyrights that You claim cover(ed) the Copyright Works for any of the last ten (10) years,

   including copies of agreements reflecting such licenses, assignments, and/or grant or transfer of

   rights and documents analyzing such licenses, assignments, and/or grant or transfer of rights.
   OBJECTIONS TO REQUEST NO. 8:

          Plaintiffs object to this request’s call for “all documents concerning any licenses,

   assignments, and/or grant or transfer of rights” as overly broad, not proportional to the needs of

   the case, and therefore unduly burdensome. The request for “all documents” is in and of itself

   overly broad and not proportional to the needs of the case. In addition, the request seeks documents

   concerning any and all licenses, assignments, and/or grants or transfers of rights of the copyrighted

   works in suit, without regard to whether such assignments have any bearing on issues in this case,

   and Plaintiffs therefore object on relevance grounds, and on the grounds that the request is vague

   and ambiguous in its reach. Moreover, “grant or transfer of right” is vague and ambiguous.

          Plaintiffs also object to the part of this request pertaining to agreements as irrelevant. Bright

   House has no legitimate need for copies of all agreements reflecting licenses, agreements, and/or

   grants or transfers of rights of the copyrighted works. Plaintiffs’ agreements contain extremely

   sensitive and confidential business and proprietary information. The very high potential for

   prejudice to Plaintiffs and nonparties significantly outweighs the marginal, if any, relevance such

   agreements could have to this case.


                                                     15
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 17 of 93 PageID 5750




   RESPONSE TO REQUEST NO. 8:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce responsive, non-privileged documents in their possession, custody, or control

   sufficient to demonstrate that Plaintiffs are the legal and/or beneficial owners of an exclusive right

   under copyright to their respective copyrighted works in suit, to the extent such documents can be

   located following a reasonable and diligent search.

   REQUEST NO. 9:

          Documents that contain information in a readable and useable format (e.g., Microsoft Excel

   or Access) sufficient to demonstrate the revenue You generated from any assignments, licenses,

   and/or grant or transfer of rights of each Copyright Work for the last ten (10) years.
   OBJECTIONS TO REQUEST NO. 9:

          Plaintiffs object to this request because “revenue you generated from any assignments,

   licenses, and/or grant or transfer of rights” is vague and confusing. Plaintiffs also object because

   Plaintiffs’ revenues from assignment are not relevant to liability or damages.

          Plaintiffs also object to this request to the extent it seeks information beyond what is

   available to Plaintiffs at present from a reasonable and diligent search of documents in their

   possession, custody, or control, or imposes duties or obligations beyond or inconsistent with those

   imposed by the Federal Rules of Civil Procedure or the applicable rules and orders of this Court.

          In particular, Plaintiffs object to the request for revenue generated “from any assignments,

   licenses, and/or grant or transfer of rights of each Copyright Work for the last ten (10) years” as

   overly broad, unduly burdensome, and disproportionate to the needs of the case, as it appears to

   impose on Plaintiffs an obligation to create (and format) information not already in existence. To

   the extent Bright House seeks to require Plaintiffs to alter or re-format information kept in the

   ordinary course of business, Plaintiffs object because Bright House may not shift the burden and

   cost of its peculiar requirements onto Plaintiffs. Plaintiffs further object to the request’s directive




                                                     16
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 18 of 93 PageID 5751




   for information “in a readable and useable format (e.g., Microsoft Excel or Access)” to the extent

   inconsistent with applicable law concerning the production of electronically stored information.

            Additionally, Plaintiffs object on the basis that the request for annual revenue over the last

   ten years from every assignment of every copyrighted work in suit is overly broad and not

   proportional to the needs of the case. Therefore, the burden and/or expense of the proposed

   discovery outweighs any likely benefit or potential relevance.

   RESPONSE TO REQUEST NO. 9:

            Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce responsive, non-privileged documents in their possession, custody, or control

   sufficient to demonstrate Plaintiffs’ total annualized U.S. revenues, expenses, and profits for the

   years 2010 through 2016.
   REQUEST NO. 10:

            Documents that contain information in a readable and useable format (e.g., Microsoft Excel

   or Access) sufficient to demonstrate the claimed lost sales or licenses due to the infringement of

   the Copyright Works by Bright House’s subscribers, account holders, or customers, as alleged in

   Your Complaint and for which you seek relief in this litigation, organized by each of the Copyright

   Works.

   OBJECTIONS TO REQUEST NO. 10:

            Plaintiffs object to this request because it seeks information not relevant to resolving issues

   in the action, and the burden and/or expense of the proposed discovery outweighs any likely benefit

   or possible relevance.

            Plaintiffs also object to this request as premature because Plaintiffs do not yet know the

   full scope of Bright House’s infringement of Plaintiffs’ copyrighted works. A more complete

   picture of Bright House’s infringement will be developed and determined during discovery.

   Plaintiffs reserve the right to rely upon and/or assert in this litigation any of their copyrighted

   works infringed by Bright House. Moreover, Plaintiffs object to this request because much of the


                                                      17
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 19 of 93 PageID 5752




   information sought by this request is within Bright House’s possession, custody, or control, which

   Plaintiffs are presently seeking from Bright House in discovery in this case. For example, Bright

   House’s documents showing that it continued to provide services to subscribers repeatedly

   infringing the copyrighted works in suit will help demonstrate “lost sales or licenses due to the

   infringement . . . by Bright House’s subscribers, account holders, or customers.”

          Additionally, Plaintiffs object to this request to the extent it seeks information beyond what

   is available to Plaintiffs at present from a reasonable and diligent search of documents in their

   possession, custody, or control, or imposes duties or obligations beyond or inconsistent with those
   imposed by the Federal Rules of Civil Procedure or the applicable rules and orders of this Court.

   In particular, Plaintiffs object to the request for information “organized by each of the Copyright

   Works” as unduly burdensome to the extent it seeks to impose on Plaintiffs an obligation to create

   (and format) information not already in existence. To the extent Bright House seeks to require

   Plaintiffs to alter or re-format information kept in the ordinary course of business, Plaintiffs object

   because Bright House may not shift the burden and cost of its peculiar requirements onto Plaintiffs.

   Plaintiffs further object to the request’s directive for information “in a readable and useable format

   (e.g., Microsoft Excel or Access)” as inconsistent with applicable law concerning the production

   of electronically stored information.

   RESPONSE TO REQUEST NO. 10:

          Subject to the foregoing objections, Plaintiffs respond that they do not have in their

   possession, custody, or control documents “sufficient to demonstrate the claimed lost sales or

   licenses due to the infringement of the Copyright Works by Bright House’s subscribers, account

   holders, or customers.” Furthermore, Plaintiffs seek statutory damages in this case.

   Notwithstanding the foregoing, Plaintiffs refer Bright House to the notices of infringement sent on

   behalf of Plaintiffs to Bright House regarding the copyrighted works identified on Exhibits A and

   B, which will be produced in this litigation. In addition, upon entry of an appropriate protective

   order, Plaintiffs will produce responsive, non-privileged documents in their possession, custody,


                                                     18
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 20 of 93 PageID 5753




   or control sufficient to demonstrate Plaintiffs’ total annualized U.S. revenues, expenses, and profits

   for the years 2010 through 2016.

   REQUEST NO. 11:

          Documents that contain information in a readable and useable format (e.g., Microsoft Excel

   or Access) sufficient to demonstrate the claimed lost sales or licenses due to infringement of the

   Copyright Works on peer-to-peer file sharing sites, organized by each Copyright Work and for

   each of the last ten (10) years.

   OBJECTION TO REQUEST NO. 11:
          Plaintiffs object to this request because it seeks information not relevant to resolving issues

   in the action, and the burden and/or expense of the proposed discovery outweighs any likely benefit

   or possible relevance. It is also cumulative and duplicative of Request No. 10.

          Plaintiffs also object to this request as premature because Plaintiffs do not yet know the

   full scope of Bright House’s infringement of Plaintiffs’ copyrighted works. A more complete

   picture of Bright House’s infringement will be developed and determined during discovery.

   Plaintiffs reserve the right to rely upon and/or assert in this litigation any of their copyrighted

   works infringed by Bright House. Moreover, Plaintiffs object to this request because much of the

   information sought by this request is within Bright House’s possession, custody, or control, which

   Plaintiffs are presently seeking from Bright House in discovery in this case. For example, Bright

   House’s documents showing that it continued to provide services to subscribers repeatedly

   infringing the copyrighted works in suit via peer-to-peer file sharing sites will help demonstrate

   “lost sales or licenses due to [such] infringement.”

          Plaintiffs also object to this request to the extent it seeks information beyond what is

   available to Plaintiffs at present from a reasonable and diligent search of documents in their

   possession, custody, or control, or imposes duties or obligations beyond or inconsistent with those

   imposed by the Federal Rules of Civil Procedure or the applicable rules and orders this Court. In

   particular, Plaintiffs object to the request for information “organized by each Copyright Work” as


                                                    19
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 21 of 93 PageID 5754




   unduly burdensome to the extent it seeks to impose on Plaintiffs an obligation to create (and

   format) information not already in existence. To the extent Bright House seeks to require Plaintiffs

   to alter or re-format information kept in the ordinary course of business, Plaintiffs object because

   Bright House may not shift the burden and cost of its peculiar requirements onto Plaintiffs.

   Plaintiffs further object to the request’s directive for information “in a readable and useable format

   (e.g., Microsoft Excel or Access)” as inconsistent with applicable law concerning the production

   of electronically stored information.

   RESPONSE TO REQUEST NO. 11:
          Subject to the foregoing objections, Plaintiffs respond that they do not have in their

   possession, custody, or control documents “sufficient to demonstrate the claimed lost sales or

   licenses due to infringement of the [sic] Copyright Works on peer-to-peer file sharing sites.”

   Furthermore, Plaintiffs seek statutory damages in this case. Notwithstanding the above, Plaintiffs

   refer Bright House to the notices of infringement sent on behalf of Plaintiffs to Bright House

   regarding the copyrighted works identified on Exhibits A and B. In addition, upon entry of an

   appropriate protective order, Plaintiffs will produce responsive, non-privileged documents in their

   possession, custody, or control sufficient to demonstrate Plaintiffs’ total annualized U.S. revenues,

   expenses, and profits for the years 2010 through 2016.

   REQUEST NO. 12:

          All documents that evidence, refer to, discuss, support, or refute any damages or harm,

   including, without limitation, monetary damage, You claim to have suffered, or believe are likely

   to suffer, due to the infringements of each of the Copyright Works by Bright House’s subscribers,

   account holders, or customers, as alleged in Your Complaint.

   OBJECTIONS TO REQUEST NO. 12:

          Plaintiffs object to this request as premature because Plaintiffs do not yet know the full

   scope of Bright House’s infringement of Plaintiffs’ copyrighted works. A more complete picture

   of Bright House’s infringement will be developed and determined during discovery. Plaintiffs


                                                    20
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 22 of 93 PageID 5755




   reserve the right to rely upon and/or assert in this litigation any of their copyrighted works infringed

   by Bright House. Moreover, Plaintiffs object to this request because much of the information

   sought by this request is within Bright House’s possession, custody, or control, which Plaintiffs

   are presently seeking from Bright House in discovery in this case. For example, Bright House’s

   documents showing that it continued to provide services to subscribers repeatedly infringing the

   copyrighted works in suit will help demonstrate “damages or harm, including . . . monetary

   damage” Plaintiffs suffered due to infringement of the copyrighted works in suit by Bright House’s

   subscribers, account holders, or customers.
           Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, attorney work-product doctrine, or joint defense or common-interest

   privilege, as trial preparation materials, or other privilege or immunity recognized by law. Such

   information shall not be produced in response to any of Bright House’s requests, and any

   inadvertent production shall not be deemed to waive any privilege with respect to such

   information.

           In addition, Plaintiffs object to this request’s call for “all documents that evidence, refer to,

   discuss, support, or refute any damages or harm” as overly broad, not proportional to the needs of

   the case, and therefore unduly burdensome.

   RESPONSE TO REQUEST NO. 12:

           Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce responsive, non-privileged documents in their possession, custody, or control

   sufficient to demonstrate Plaintiffs’ total annualized U.S. revenues, expenses, and profits for the

   years 2010 through 2016.

   REQUEST NO. 13:

           All documents concerning Your efforts to mitigate any damages or harm, including without

   limitation, monetary damage, You claim to have suffered, or believe are likely to suffer, due to the




                                                      21
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 23 of 93 PageID 5756




   infringements of the Copyright Works by Bright House’s subscribers, account holders, or

   customers, as alleged in Your Complaint.

   OBJECTIONS TO REQUEST NO. 13:

           Plaintiffs object to this request because it is overly broad, unduly burdensome, and not

   proportional to the needs of the case, including in that it seeks “all documents concerning” broad

   subject matters. Moreover, the request for Plaintiffs’ “efforts to mitigate damages or harm” caused

   by infringement by Bright House’s subscribers, account holders, or customers encompasses a vast

   amount of information such that the burden and/or expense of the proposed discovery outweighs

   its likely benefit.

           Plaintiffs also object to this request to the extent it seeks information within Bright House’s

   possession, custody, or control. For example, Plaintiffs direct Bright House to the hundreds of

   thousands of notices of infringement sent on behalf of Plaintiffs to Bright House during the

   relevant time period regarding the copyrighted works in suit. Plaintiffs further object to this request

   as irrelevant to the extent it purports to impose on Plaintiffs any legal obligation to mitigate

   damages caused by Bright House’s unlawful conduct.
   RESPONSE TO REQUEST NO. 13:

           Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce notices of infringement in their possession, custody, or control that are related to the

   copyrighted works in suit and were sent to Bright House by or on behalf of Plaintiffs, to the extent

   located following a reasonable and diligent search.

   REQUEST NO. 14:

           All documents, including appraisals and documents reflecting negotiations concerning and

   agreements covering the sale of the Copyright Works, concerning valuation and/or value of the

   copyrights and the Copyright Works You assert in this litigation at any time, from the time You

   acquired them or were considering the acquisition of them through the present.




                                                     22
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 24 of 93 PageID 5757




   OBJECTIONS TO REQUEST NO. 14:

          Plaintiffs object to the request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “[a]ll documents . . . concerning” broad subject

   matters, including valuation and/or value and negotiations. “All documents” in and of itself is

   overly broad and unduly burdensome.

          Additionally, Plaintiffs object because the request for valuation and/or value “from the time

   You acquired” the copyrighted works or “were considering the acquisition of them” is vague and

   ambiguous, overly broad, and seeks information not relevant or important to resolving the issues

   in the action. The burden and/or expense of the proposed discovery thus outweighs any likely

   benefit. Further, “negotiations” could involve any number of contract terms that have no bearing

   on or relevance to this case.

          Plaintiffs also object because the term “sale of the Copyright Works” is vague and

   ambiguous. For example, it is unclear whether Bright House is referring to the sale of ownership

   of a copyrighted work or sale of an authorized copy of a copyrighted work. In addition, the failure

   to narrow this request to a specific timeframe renders it overly broad, unduly burdensome and not

   proportional to the needs of the case.
   RESPONSE TO REQUEST NO. 14:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce responsive, non-privileged documents in their possession, custody, or control

   sufficient to demonstrate (1) that Plaintiffs are the legal and/or beneficial owners of an exclusive

   right under copyright to their respective copyrighted works in suit, to the extent such documents

   can be located following a reasonable and diligent search, and (2) Plaintiffs’ total annualized U.S.

   revenues, expenses, and profits for the years 2010 through 2016.

   REQUEST NO. 15:

          All documents concerning Your efforts to market and promote the digital downloading or

   streaming of the Copyright Works.


                                                    23
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 25 of 93 PageID 5758




   OBJECTIONS TO REQUEST NO. 15:

          Plaintiffs object to the request as overly broad, unduly burdensome, irrelevant, and not

   proportional to the needs of the case, including in that it seeks “[a]ll documents concerning” broad

   subject matter. In addition, “efforts to market and promote the digital downloading or streaming”

   of the copyrighted works is so overly broad that the request encompasses work performed by

   hundreds, if not thousands, of employees. As such, the burden and/or expense of the proposed

   discovery outweighs any likely benefit or possible relevance.

          Additionally, Plaintiffs object that the request is vague and ambiguous. For example, it is

   unclear whether Bright House is seeking information relating to downloading or streaming the

   copyrighted works in suit specifically or relating to downloading and streaming generally.
   RESPONSE TO REQUEST NO. 15:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 16:

          All documents concerning trends, forecasts, projections, or any other financial plans related

   to royalties, sales, revenue, or profits generated through streaming, digital downloads, physical

   media, and/or any other media, of the Copyright Works.

   OBJECTIONS TO REQUEST NO. 16:

          Plaintiffs object to this request because it is overly broad, unduly burdensome, and not

   proportional to the needs of the case, including in that it seeks “[a]ll documents concerning” broad

   subject matter. The information sought is not relevant to resolving any issues in the action, and the

   burden and/or expense of the proposed discovery outweighs any likely benefit or potential

   relevance.

   RESPONSE TO REQUEST NO. 16:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce responsive, non-privileged documents in their possession, custody, or control


                                                    24
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 26 of 93 PageID 5759




   sufficient to demonstrate Plaintiffs’ total annualized U.S. revenues, expenses, and profits for the

   years 2010 through 2016.

   REQUEST NO. 17:

           Documents that contain information in a readable and useable format (e.g., Microsoft Excel

   or Access) sufficient to demonstrate Your total annual revenue, expense, and profits for each of

   the last ten (10) years.

   OBJECTIONS TO REQUEST NO. 17:

           Plaintiffs object to this request because Plaintiffs’ revenues and profits are not relevant to

   any issue related to liability or damages. Plaintiffs also object to this request to the extent it seeks

   to impose duties or obligations beyond or inconsistent with those imposed by the Federal Rules of

   Civil Procedure or the applicable rules and orders of this Court. To the extent Bright House seeks

   to require Plaintiffs to alter or re-format information kept in the ordinary course of business,

   Plaintiffs object because Bright House may not shift the burden and cost of its peculiar

   requirements onto Plaintiffs. Plaintiffs further object to the request’s directive for information “in

   a readable and useable format (e.g., Microsoft Excel or Access)” as inconsistent with applicable

   law concerning the production of electronically stored information.
   RESPONSE TO REQUEST NO. 17:

           Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce responsive, non-privileged documents in their possession, custody, or control

   sufficient to demonstrate Plaintiffs’ total annualized U.S. revenues, expenses, and profits for the

   years 2010 through 2016.

   REQUEST NO. 18:

           Documents that contain information in a readable and useable format (e.g., Microsoft Excel

   or Access) sufficient to demonstrate Your total annual revenue from each Copyright Work by

   medium for each of the last ten (10) years.




                                                     25
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 27 of 93 PageID 5760




   OBJECTIONS TO REQUEST NO. 18:

           Plaintiffs object to this request because Plaintiffs’ revenues are not relevant to any issue

   related to liability or damages. Plaintiffs also object to the request because it is overly broad,

   unduly burdensome, and not proportional to the needs of the case. For example, Plaintiffs

   commercialize their works in many different ways. The term “medium” could encompass a wide

   range of physical products such as vinyl records, cassette tapes, CDs, super audio CDs, DVD audio

   discs, and Blu-ray audio discs, as well as digital products, including downloads, live streams, and

   on-demand streams.

           In addition, Plaintiffs object to this request to the extent it seeks information beyond what

   is available to Plaintiffs at present from a reasonable and diligent search of documents in their

   possession, custody, or control, or imposes duties or obligations beyond or inconsistent with those

   imposed by the Federal Rules of Civil Procedure or the applicable rules and orders of this Court.

   In particular, Plaintiffs object to the request for “total annual revenue from each Copyright Work

   by medium and for each of the last ten (10) years [less costs and expenses]” as unduly burdensome

   as it appears to impose on Plaintiffs an obligation to create (and format) information not already

   in existence. To the extent Bright House seeks to require Plaintiffs to alter or re-format information

   kept in the ordinary course of business, Plaintiffs object because Bright House may not shift the

   burden and cost of its peculiar requirements onto Plaintiffs. Plaintiffs further object to the request’s

   directive for information “in a readable and useable format (e.g., Microsoft Excel or Access)” to

   the extent inconsistent with applicable law concerning the production of electronically stored

   information.

   RESPONSE TO REQUEST NO. 18:

           Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce responsive, non-privileged documents in their possession, custody, or control

   sufficient to demonstrate Plaintiffs’ total annualized U.S. revenues, expenses, and profits for the

   years 2010 through 2016.


                                                     26
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 28 of 93 PageID 5761




   REQUEST NO. 19:

          Documents that contain information in a readable and useable format (e.g., Microsoft Excel

   or Access) sufficient to demonstrate Your total annual expense and profit from each Copyright

   Work by medium and for each of the last ten (10) years.

   OBJECTIONS TO REQUEST NO. 19:

          Plaintiffs object to this request because Plaintiffs’ profits and expenses are not relevant to

   any issue related to liability or damages. Plaintiffs also object to the request because it is overly

   broad, unduly burdensome, and not proportional to the needs of the case. For example, Plaintiffs

   commercialize their works in many different ways. The term “medium” could encompass a wide

   range of physical products such as vinyl records, cassette tapes, CDs, super audio CDs, DVD audio

   discs, and Blu-ray audio discs, as well as digital products, including downloads, live streams, and

   on-demand streams.

          In addition, Plaintiffs object to this request to the extent it seeks information beyond what

   is available to Plaintiffs at present from a reasonable and diligent search of documents in their

   possession, custody, or control, or imposes duties or obligations beyond or inconsistent with those

   imposed by the Federal Rules of Civil Procedure or the applicable rules and orders of this Court.

   In particular, Plaintiffs object to the request for “total annual profit from each Copyright Work by

   medium and for each of the last ten (10) years” as unduly burdensome as it appears to impose on

   Plaintiffs an obligation to create (and format) information not already in existence. To the extent

   Bright House seeks to require Plaintiffs to alter or re-format information kept in the ordinary course

   of business, Plaintiffs object because Bright House may not shift the burden and cost of its peculiar

   requirements onto Plaintiffs. Plaintiffs also object to the request’s directive for information “in a

   readable and useable format (e.g., Microsoft Excel or Access)” to the extent inconsistent with

   applicable law concerning the production of electronically stored information.

          Further, Plaintiffs object to this request as unreasonably cumulative and duplicative of

   Request No. 18.


                                                    27
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 29 of 93 PageID 5762




   RESPONSE TO REQUEST NO. 19:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce responsive, non-privileged documents in their possession, custody, or control

   sufficient to demonstrate Plaintiffs’ total annualized U.S. revenues, expenses, and profits for the

   years 2010 through 2016.

   REQUEST NO. 20:

          All documents concerning any relief, including but not limited to damages, You, any other

   Plaintiff, or any other person expect(s) to recover, gain, or receive because of this litigation,

   regardless of a finding of liability against Bright House.
   OBJECTIONS TO REQUEST NO. 20:

          Plaintiffs object to this request because it seeks information protected by the attorney-client

   privilege, attorney work-product doctrine, or joint defense or common-interest privilege, as trial

   preparation materials, or other privilege or immunity recognized by law. Plaintiffs are aware of no

   documents that could be responsive to this request that fall outside of the attorney-client privilege

   or the protection afforded to trial preparation materials under the Federal Rules of Civil Procedure.

   Plaintiffs therefore further object on the basis that the request appears intended to harass and/or

   unduly burden Plaintiffs. As such, this request imposes no obligation on Plaintiffs to produce a log

   of responsive documents withheld on the basis of privilege or other protection or immunity.

          Plaintiffs object to this request to the extent it seeks documents and information outside of

   Plaintiffs’ possession, custody, or control.

          In addition, Plaintiffs object because the term “relief” in the request is vague, ambiguous,

   and/or calls for a legal conclusion. The request is also overly broad, vague, and ambiguous because

   it fails to identify with any specificity to whom “any other person” refers. Bright House’s

   infringement hurts the entire market and industry for copyrighted sound recordings and musical

   compositions. In filing suit against Bright House, Plaintiffs seek to protect their rights in the works




                                                     28
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 30 of 93 PageID 5763




   in suit, that marketplace, and the industry. Accordingly, Plaintiffs identified the relief they seek in

   the Complaint and are not aware of any other “relief” to which this request might be referring.

           Plaintiffs further object to this request as unreasonably cumulative and duplicative of

   Request No. 12.

   RESPONSE TO REQUEST NO. 20:

           Subject to the foregoing objections, Plaintiffs refer Bright House to the Complaint’s Prayer

   for Relief.

   REQUEST NO. 21:
           All documents regarding litigation(s) concerning peer-to-peer technologies or copyright

   infringement as a source of revenue generation for Plaintiffs, including but not limited to forecasts,

   estimates, and/or business plans reflecting the financial effect of this litigation on any Plaintiff.

   OBJECTIONS TO REQUEST NO. 21:

           Plaintiffs object to this request because it seeks information that is overly broad and not

   relevant to resolving issues in the action, and the burden and/or expense of the proposed discovery

   outweighs any likely benefit or possible relevance.

           Plaintiffs also object to this request because it seeks information protected by the attorney-

   client privilege, attorney work-product doctrine, or joint defense or common-interest privilege, as

   trial preparation materials, or other privilege or immunity recognized by law. Plaintiffs are aware

   of no documents that could be responsive to this request that fall outside of the attorney-client

   privilege or the protection afforded to trial preparation materials under the Federal Rules of Civil

   Procedure. Plaintiffs therefore further object on the basis that the request appears intended to harass

   and/or unduly burden Plaintiffs. As such, the request imposes no obligation on Plaintiffs to produce

   a log of responsive documents withheld on the basis of privilege or other protection or immunity.

   RESPONSE TO REQUEST NO. 21:

           Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.


                                                     29
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 31 of 93 PageID 5764




   REQUEST NO. 22:

          All documents concerning the effect from copyright infringement using peer-to-peer file

   sharing technologies on Your projected and actual total revenue and/or profits generated during

   Plaintiffs’ Claim Period.

   OBJECTIONS TO REQUEST NO. 22:

          Plaintiffs object to this request because it is overly broad, unduly burdensome and not

   proportional to the needs of the case, including in that it seeks “[a]ll documents concerning” broad

   subject matter. Plaintiffs also object because the term “effect from copyright infringement” is

   vague and ambiguous. The effect of copyright infringement via BitTorrent or other types of peer-

   to-peer file sharing sites has been felt far and wide in the music industry in numerous ways since

   the late 1990s. It has impacted all employees and all areas of the music business and been the

   subject of many litigations. The vast burden and/or expense of the proposed discovery as drafted

   thus outweighs any likely benefit or possible relevance. Plaintiffs also object to this request to the

   extent it seeks information protected by the attorney-client privilege, attorney work-product

   doctrine, or joint defense or common-interest privilege, as trial preparation materials, or other

   privilege or immunity recognized by law.
   RESPONSE TO REQUEST NO. 22:

          Subject to the foregoing objections, Plaintiffs respond that they are willing to meet and

   confer in good faith with Bright House concerning this request, and are withholding responsive

   documents on the basis of their objections, to the extent such documents exist.

   REQUEST NO. 23:

          All documents that reference BitTorrent or other types of peer-to-peer file sharing

   technologies as they relate to diminished or diminishing use of such technologies, copyright

   infringement, sampling musical works, or permitted authorized uses, whether actual, perceived, or

   potential, of the Copyright Works.




                                                    30
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 32 of 93 PageID 5765




   OBJECTIONS TO REQUEST NO. 23:

          Plaintiffs object to this request because it is overly broad, unduly burdensome, and not

   proportional to the needs of the case, including in that it seeks “[a]ll documents that reference”

   broad subject matter, particularly without any reference to the relevant time period. Plaintiffs also

   object because the request is vague and ambiguous. The effect of actual or potential infringement

   via BitTorrent or other types of peer-to-peer file sharing sites has been felt far and wide in the

   music industry in numerous ways since the late 1990s. It has impacted all employees and all areas

   of the music business and been the subject of many litigations. The vast burden and/or expense of

   the proposed discovery as drafted thus outweighs any likely benefit.

          Plaintiffs also object that, as drafted, the request does not appear to seek information

   relevant or important to resolving the issues in the action.

          In addition, Plaintiffs object to this request insofar as it seeks the disclosure of publicly

   available information or information equally available to Bright House from documents or other

   sources within its own possession, custody, or control.

          Plaintiffs also object to this request to the extent it seeks information protected by the

   attorney-client privilege, attorney work-product doctrine, or joint defense or common-interest

   privilege, as trial preparation materials, or other privilege or immunity recognized by law.
   RESPONSE TO REQUEST NO. 23:

          Subject to the foregoing objections, Plaintiffs respond that they are willing to meet and

   confer in good faith with Bright House concerning this request, and are withholding responsive

   documents on the basis of their objections, to the extent such documents exist.

   REQUEST NO. 24:

          All documents concerning the effect of the use of peer-to-peer technologies on any

   Plaintiffs, including studies or analyses demonstrating, reflecting, supporting, or refuting any

   benefit or harm to any Plaintiff, including but not limited to any Copyright Work.




                                                    31
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 33 of 93 PageID 5766




   OBJECTIONS TO REQUEST NO. 24:

          Plaintiffs object to this request because it is overly broad, unduly burdensome, and not

   proportional to the needs of the case, including in that it seeks “[a]ll documents concerning” broad

   subject matter without any reference to the relevant time period. In addition, the terms “benefit”

   and “harm” are vague and ambiguous such that much of the information encompassed by the

   request is not relevant or important to resolving the issues in the action. The burden and/or expense

   of the proposed discovery as drafted thus outweighs any likely benefit or possible relevance.

          Plaintiffs also object to this request to the extent it seeks information protected by the

   attorney-client privilege, attorney work-product doctrine, or joint defense or common-interest

   privilege, as trial preparation materials, or other privilege or immunity recognized by law.
   RESPONSE TO REQUEST NO. 24:

          Subject to the foregoing objections, Plaintiffs respond that they are willing to meet and

   confer in good faith with Bright House concerning this request, and are withholding responsive

   documents on the basis of their objections, to the extent such documents exist.

   REQUEST NO. 25:

          All documents concerning the use of peer-to-peer file sharing sites or technologies

   including, but not limited to, BitTorrent to promote, market, or otherwise benefit You, any of the

   Copyright Works, and/or any of the artists who created the Copyright Works.

   OBJECTIONS TO REQUEST NO. 25:

          Plaintiffs object to this request as vague and ambiguous and interpret it to seek documents

   concerning Plaintiffs’ “use of peer-to-peer file sharing sites” unrelated to copyright enforcement.

   Plaintiffs also object to this request because it is overly broad, unduly burdensome, and not

   proportional to the needs of the case, including in that it seeks “[a]ll documents concerning” broad

   subject matter without any reference to the relevant time period. In addition, the term “use” and

   the phrase “promote, market or otherwise benefit” are vague and ambiguous such that much of the

   information encompassed by the request is not relevant or important to resolving the issues in the


                                                    32
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 34 of 93 PageID 5767




   action. The burden and/or expense of the proposed discovery as drafted thus outweighs any likely

   benefit or possible relevance.

          Plaintiffs also object to this request to the extent it seeks information protected by the

   attorney-client privilege, attorney work-product doctrine, or joint defense or common-interest

   privilege, as trial preparation materials, or other privilege or immunity recognized by law.

          In addition, Plaintiffs object that the request is unreasonably cumulative or duplicative of

   Request No. 24.

   RESPONSE TO REQUEST NO. 25:
          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 26:

          Documents sufficient to demonstrate the amount of “money, time, effort and talent in

   creating, advertising, promoting, selling, and licensing unique and valuable sound recordings

   embodying the performances of [each Plaintiff’s] exclusive recording artists,” as alleged inter alia

   in paragraph 33 of Your Complaint, for each Copyright Work, for each of the last ten (10) years.

   OBJECTIONS TO REQUEST NO. 26:

          Plaintiffs object to this request because it is overly broad, vague and ambiguous, and not

   proportional to the needs of the case.

          Plaintiffs also object to this request insofar as it seeks information beyond what is available

   to Plaintiffs at present from a reasonable and diligent search of documents in their possession,

   custody, control and a reasonable inquiry of their current employees. Additionally, Plaintiffs object

   to the request’s call for information “for each Copyright Work, for each of the last ten (10) years”

   as unduly burdensome to the extent it seeks to impose on Plaintiffs an obligation to create

   documents or materials not already in existence.

          In addition, Plaintiffs object to the request to the extent it seeks information that can be

   sought through less burdensome means, including through other methods of discovery.


                                                    33
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 35 of 93 PageID 5768




   RESPONSE TO REQUEST NO. 26:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce responsive, non-privileged documents in their possession, custody, or control

   sufficient to demonstrate Plaintiffs’ total annualized U.S. revenues, expenses, and profits for the

   years 2010 through 2016.

   REQUEST NO. 27:

          All documents that mention, refer to, or relate to Bright House and/or the above-captioned

   litigation that were created, received, or sent from 2013 to the present.
   OBJECTIONS TO REQUEST NO. 27:

          Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents” having anything to do with

   Bright House, regardless of subject matter. Bright House is a large company and could be

   referenced in any number of ways in the ordinary course of Plaintiffs’ businesses including, for

   example, newsfeeds, industry or analyst reports, or Plaintiffs’ telecom needs. Thus, the request

   seeks information far beyond what is relevant or important to resolving the issues in the action.

   The burden and/or expense of the proposed discovery thus outweighs any likely benefit or

   relevance.

          Plaintiffs also object to this request because it seeks information protected by the attorney-

   client privilege, the attorney work-product doctrine, or the joint defense or common-interest

   privilege, as trial preparation materials, or under other privilege or immunity recognized by law.

   With respect to the part of the request pertaining to the “above-captioned litigation,” Plaintiffs are

   aware of no documents of any potential relevance that could be responsive to this request and fall

   outside of the attorney-client privilege or the protection afforded to trial preparation materials

   under the Federal Rules of Civil Procedure. Plaintiffs therefore further object on the basis that the

   request appears intended to harass and/or unduly burden Plaintiffs. As such, this request imposes




                                                    34
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 36 of 93 PageID 5769




   no obligation on Plaintiffs to produce a log of responsive documents withheld on the basis of

   privilege or other protection or immunity.

   RESPONSE TO REQUEST NO. 27:

          Subject to the foregoing objections, Plaintiff will produce responsive, non-privileged

   documents in their possession, custody, or control concerning Bright House and copyright

   infringement for the time period January 1, 2013 to May 17, 2016, to the extent located following

   a reasonable and diligent search.

          Notwithstanding the foregoing, Plaintiffs respond that they will not produce documents

   responsive only to the part of this request pertaining to “the above-captioned litigation.”
   REQUEST NO. 28:

          All documents concerning communications with Bright House regarding copyright

   infringement.

   OBJECTIONS TO REQUEST NO. 28:

          Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case because it fails to include a relevant time period. In addition, the request

   is overly broad because it seeks “all documents concerning communications with Bright House.”

   Communications, or other documents, about communications go far beyond the scope of

   information relevant to resolving the issues in the case and therefore present an undue burden.

          Plaintiffs also object to this request insofar as it seeks the disclosure of information equally

   available and/or accessible to Bright House or from documents or other sources within Bright

   House’s own possession, custody, or control, and which Plaintiffs are presently seeking from

   Bright House in discovery in this case.

          In addition, Plaintiffs object to this request to the extent it seeks information protected by

   the attorney-client privilege, by the attorney work-product doctrine, or the joint defense or

   common-interest privilege, as trial preparation materials, or under other privilege or immunity

   recognized by law.


                                                    35
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 37 of 93 PageID 5770




   RESPONSE TO REQUEST NO. 28:

          Subject to the foregoing objections, Plaintiffs will produce responsive, non-privileged

   documents in their possession, custody, or control concerning Bright House and copyright

   infringement for the time period January 1, 2013 to May 17, 2016, to the extent located following

   a reasonable and diligent search.

   REQUEST NO. 29:

          All documents You considered, whether supportive of Your allegation(s) or not, in

   determining whether there was infringement by a Bright House subscriber, account holder, or

   customer of a Copyright Work and for which you seek relief in this litigation.
   OBJECTIONS TO REQUEST NO. 29:

          Plaintiffs object to this request as premature because the full scope of Bright House’s, or

   its subscribers’, account holders’, or customers’, infringement of Plaintiffs’ copyrighted works is

   not known at this time and because Plaintiffs have not yet determined “all documents” on which

   they intend to rely in this litigation and cannot do so absent full discovery. A more complete

   picture of the infringement will be developed and determined during discovery. Plaintiffs also

   object to this request as vague and ambiguous.

          Plaintiffs also object to this request to the extent it seeks information protected by the

   attorney-client privilege, attorney work-product doctrine, or joint defense or common-interest

   privilege, as trial preparation materials, or other privilege or immunity recognized by law.

          In addition, Plaintiffs object to this request insofar as it calls for Plaintiffs to make a legal

   conclusion and/or seeks information equally available and/or accessible to Bright House or from

   documents or other sources within Bright House’s own possession, custody, or control.

   RESPONSE TO REQUEST NO. 29:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce, to the extent located following a reasonable and diligent search, (1) notices of

   infringement in their possession, custody, or control that are related to the copyrighted works in


                                                     36
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 38 of 93 PageID 5771




   suit and were sent to Bright House by or on behalf of Plaintiffs, (2) copies of the infringing files

   that were distributed by Bright House’s subscribers, and (3) responsive, non-privileged documents

   sufficient to show information concerning infringement of the copyrighted works in suit by Bright

   House’s subscribers.

   REQUEST NO. 30:

          For each instance that You claim constitutes an act of infringement by a Bright House

   subscriber, account holder, or customer of a Copyright Work, documents sufficient to also identify

   (a) the individual You claim engaged in the infringement, (b) the Copyright Work at issue, (c) the

   specific actions of that individual that You claim constitutes infringement of the Copyright Work,

   and (d) all other facts that You claim support Your determination that the identified individual or

   act constitutes infringement by a Bright House subscriber, account holder, or customer of a

   Copyright Work.
   OBJECTIONS TO REQUEST NO. 30:

          Plaintiffs object to this request as premature because the full scope of Bright House’s, or

   its subscribers’, account holders’, or customers’, infringement of Plaintiffs’ copyrighted works is

   not known at this time. A more complete picture of the infringement will be developed and

   determined during discovery. Similarly, Plaintiffs cannot identify “all other facts” that

   “constitute[ ] infringement” absent full discovery, and such request is overbroad and unduly

   burdensome in any event.

          Plaintiffs also object because much of the information sought by this request is within

   Bright House’s possession, custody, or control, and has been requested by Plaintiffs from Bright

   House in discovery in this case. For example, documents identifying “the individual [Plaintiffs]

   claim engaged in the infringement” is solely within Bright House’s own possession, custody, or

   control. This request is also duplicative of Request No. 29.




                                                   37
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 39 of 93 PageID 5772




          Plaintiffs also object to this request to the extent it seeks information protected by the

   attorney-client privilege, attorney work-product doctrine, or joint defense or common-interest

   privilege, as trial preparation materials, or other privilege or immunity recognized by law.

          In addition, Plaintiffs object to this request as vague and ambiguous, overly broad, unduly

   burdensome, and not proportional to the needs of the case.

   RESPONSE TO REQUEST NO. 30:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce, to the extent located following a reasonable and diligent search, (1) notices of

   infringement in their possession, custody, or control that are related to the copyrighted works in

   suit and were sent to Bright House by or on behalf of Plaintiffs, (2) copies of the infringing files

   that were distributed by Bright House’s subscribers, and (3) responsive, non-privileged documents

   sufficient to show information concerning infringement of the copyrighted works in suit by Bright

   House’s subscribers.
   REQUEST NO. 31:

          Documents sufficient to demonstrate the number of Bright House subscribers, account

   holders, or customers You claim to be “repeat infringer[s],” as that term is used in Your Complaint.

   OBJECTIONS TO REQUEST NO. 31:

          Plaintiffs object to this request as premature because the full scope of Bright House’s or its

   subscribers’, account holders’, or customers’ infringement of Plaintiffs’ copyrighted works is not

   known at this time. A more complete picture of the infringement will be developed and determined

   during discovery.

          Plaintiffs also object because much of the information sought by this request is within

   Bright House’s own possession, custody, or control, and has been requested by Plaintiffs from

   Bright House in discovery in this case. For example, documents sufficient to identify the number

   of Bright House subscribers, account holders, or customers who are repeat infringers necessarily

   includes documents within Bright House’s own possession, custody, or control. Such documents


                                                   38
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 40 of 93 PageID 5773




   also include notices of infringement Bright House received from or on behalf of copyright holders

   other than Plaintiffs.

   RESPONSE TO REQUEST NO. 31:

           Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce, to the extent located following a reasonable and diligent search, (1) notices of

   infringement in their possession, custody, or control that are related to the copyrighted works in

   suit and were sent to Bright House by or on behalf of Plaintiffs, (2) copies of the infringing files

   that were distributed by Bright House’s subscribers, and (3) responsive, non-privileged documents

   sufficient to show information concerning infringement of the copyrighted works in suit by Bright

   House’s subscribers.
   REQUEST NO. 32:

           For each subscriber, account holder, or customer of Bright House that You determined or

   stated was a “repeat infringer,” as that term is used in Your Complaint, all documents that You

   reviewed, considered, relied upon, or dismissed in connection with reaching a determination that

   an alleged infringer was a “repeat infringer,” including any documents that define or provide Your

   understanding of the term “repeat infringer.”

   OBJECTIONS TO REQUEST NO. 32:

           Plaintiffs object to this request as premature because the full scope of Bright House’s or its

   subscribers’, account holders’, or customers’ infringement of Plaintiffs’ copyrighted works is not

   known at this time. A more complete picture of the infringement will be developed and determined

   during discovery.

           Plaintiffs also object because much of the information sought by this request is within

   Bright House’s own possession, custody, or control, and has been requested by Plaintiffs from

   Bright House in discovery in this case. For example, documents sufficient to identify the number

   of Bright House subscribers, account holders, or customers who are repeat infringers necessarily

   includes documents within Bright House’s own possession, custody, or control. Such documents


                                                    39
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 41 of 93 PageID 5774




   also include notices of infringement Bright House received from or on behalf of copyright holders

   other than Plaintiffs.

             In addition, Plaintiffs object to this request to the extent it seeks information protected by

   the attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.

   RESPONSE TO REQUEST NO. 32:

             Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce, to the extent located following a reasonable and diligent search, (1) notices of

   infringement in their possession, custody, or control that are related to the copyrighted works in

   suit and were sent to Bright House by or on behalf of Plaintiffs, (2) copies of the infringing files

   that were distributed by Bright House’s subscribers, and (3) responsive, non-privileged documents

   sufficient to show information concerning infringement of the copyrighted works in suit by Bright

   House’s subscribers.
   REQUEST NO. 33:

             For each instance where You determined or stated that a subscriber, account holder, or

   customer of Bright House infringed the Copyright Works, all documents that concern whether the

   Bright House subscriber, account holder, or customer in question is the person who actually

   engaged in the allegedly infringing conduct, including documents that either tend to support or

   undermine such a determination.

   OBJECTIONS TO REQUEST NO. 33:

             Plaintiffs object to this request as vague and ambiguous, overly broad, unduly burdensome,

   and not proportional to the needs of the case.

             Plaintiffs object because much of the information apparently sought by this request is

   within Bright House’s possession, custody, or control, and has been requested by Plaintiffs from

   Bright House in discovery in this case. For example, documents sufficient to identify the Bright


                                                      40
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 42 of 93 PageID 5775




   House subscribers, account holders, or customers who infringed Plaintiffs’ copyrighted works

   necessarily includes documents within Bright House’s own possession, custody, or control.

             Plaintiffs object to this request as premature because the full scope of Bright House’s or its

   subscribers’, account holders’, or customers’ infringement of Plaintiffs’ copyrighted works is not

   known at this time. A more complete picture of the infringement will be developed and determined

   during discovery.

             In addition, Plaintiffs object to this request to the extent it seeks information protected by

   the attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-
   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.

   RESPONSE TO REQUEST NO. 33:

             Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce, to the extent located following a reasonable and diligent search, (1) notices of

   infringement in their possession, custody, or control that are related to the copyrighted works in

   suit and were sent to Bright House by or on behalf of Plaintiffs, (2) copies of the infringing files

   that were distributed by Bright House’s subscribers, and (3) responsive, non-privileged documents

   sufficient to show information concerning infringement of the copyrighted works in suit by Bright

   House’s subscribers.

   REQUEST NO. 34:

             All non-privileged documents concerning opinions, legal or otherwise, including the

   opinions You have rendered, obtained, received, considered, dismissed, or relied upon regarding

   alleged infringement or repeat infringement by Bright House or by Bright House’s subscribers,

   account holders, or customers of the Copyright Works.




                                                      41
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 43 of 93 PageID 5776




   OBJECTIONS TO REQUEST NO. 34:

            Plaintiffs object to this request as vague and ambiguous, overly broad, unduly burdensome,

   and not proportional to the needs of the case. The request is confusing and what documents Bright

   House seeks is entirely unclear.

            Plaintiffs object to this request as premature to the extent it seeks to obtain expert opinions

   prior to the period for expert discovery.

            Plaintiffs object to this request as unreasonably cumulative and duplicative of Request Nos.

   28-30.

            In addition, Plaintiffs object to this request insofar as it seeks the disclosure of publicly

   available information, information equally available and/or accessible to Bright House, including,

   for example, public court dockets for litigations that raise issues similar to those presented here,

   or from documents or other sources within Bright House’s own possession, custody, or control.

   Apart from such documents, Plaintiffs are aware of no documents of any potential relevance that

   could be responsive to this request that fall outside of the attorney-client privilege or the protection

   afforded to trial preparation materials under the Federal Rules of Civil Procedure, and Plaintiffs

   therefore object to this request on that basis.
   RESPONSE TO REQUEST NO. 34:

            Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 35:

            Documents sufficient to demonstrate that the Bright House subscribers, account holders,

   or customers alleged to have infringed a Copyright Work downloaded the entirety of the data

   comprising the Copyright Work while connected to the Internet through Bright House’s network.

   OBJECTIONS TO REQUEST NO. 35:

            Plaintiffs object to this request as premature to the extent it seeks to obtain expert opinions

   prior to the period for expert discovery. Plaintiffs also object to the request insofar as it seeks


                                                      42
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 44 of 93 PageID 5777




   information within Bright House’s own possession, custody, or control, and which Plaintiffs are

   presently seeking from Bright House in in discovery this case.

          In addition, the request is overly broad, unduly burdensome, and not proportional to the

   needs of the case to the extent it seeks information not relevant or important to resolving issues in

   the action.

   RESPONSE TO REQUEST NO. 35:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce, to the extent located following a reasonable and diligent search, (1) notices of

   infringement in their possession, custody, or control that are related to the copyrighted works in

   suit and were sent to Bright House by or on behalf of Plaintiffs, (2) copies of the infringing files

   that were distributed by Bright House’s subscribers, and (3) responsive, non-privileged documents

   sufficient to show information concerning infringement of the copyrighted works in suit by Bright

   House’s subscribers.
   REQUEST NO. 36:

          All documents You claim demonstrate Bright House’s knowledge of the copyright

   infringement alleged by You in this litigation, including all copyright infringement notices sent to

   Bright House by, or on behalf of, You, and all documents You claim demonstrate Bright House’s

   receipt of those copyright infringement notices.

   OBJECTIONS TO REQUEST NO. 36:

          Plaintiffs object to this request insofar as it seeks the disclosure of information equally

   available and/or accessible to Bright House or from documents or other sources within Bright

   House’s own possession, custody, or control, including documents which Plaintiffs are presently

   seeking from Bright House in discovery in this case.

          Plaintiffs object to this request as premature. The full scope of Bright House’s, or its

   subscribers’, account holders’, or customers’, infringement of Plaintiffs’ copyrighted works is not

   known at this time. A more complete picture of the infringement will be developed and determined


                                                      43
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 45 of 93 PageID 5778




   during discovery. Plaintiffs reserve the right to rely on any copyright infringement notices Bright

   House received or other documents produced in discovery that demonstrate Bright House’s

   knowledge of copyright infringement.

          Plaintiffs also object to this request as unreasonably cumulative and duplicative of request

   Nos. 27-28.

   RESPONSE TO REQUEST NO. 36:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce notices of infringement in their possession, custody, or control that were sent to Bright

   House by or on behalf of Plaintiffs, to the extent located following a reasonable and diligent search.
   REQUEST NO. 37:

          Documents sufficient to identify who or which entities identified the underlying data for,

   prepared, and/or sent the copyright notices that You will rely on in this litigation, including but

   not limited to those referred to (for example) in paragraph 2 of the Complaint.

   OBJECTIONS TO REQUEST NO. 37:

          Plaintiffs object to this request insofar as it seeks the disclosure of information equally

   available and/or accessible to Bright House or from documents or other sources within Bright

   House’s own possession, custody, or control, including documents which Plaintiffs are presently

   seeking from Bright House in discovery in this case.

          Plaintiffs object to this request as premature. The full scope of Bright House’s, or its

   subscribers’, account holders’, or customers’, infringement of Plaintiffs’ copyrighted works is not

   known at this time. A more complete picture of the infringement will be developed and determined

   during discovery. Plaintiffs reserve the right to rely on any copyright infringement notices Bright

   House received.

          Plaintiffs also object to this request as unreasonably cumulative and duplicative, for

   example of Request Nos. 27-28.




                                                    44
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 46 of 93 PageID 5779




   RESPONSE TO REQUEST NO. 37:

           Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce notices of infringement in their possession, custody, or control that are related to the

   copyrighted works in suit and were sent to Bright House by or on behalf of Plaintiffs, to the extent

   located following a reasonable and diligent search.

   REQUEST NO. 38:

           Documents that identify, in any respect, including by IP address, the Bright House

   subscribers, account holders, or customers whom You claim have infringed the Copyright Works

   for which you seek relief in this litigation.
   OBJECTIONS TO REQUEST NO. 38:

           Plaintiffs object to this request as overly broad, unduly burdensome, and vague and

   ambiguous because it seeks documents that identify Bright House’s subscribers “in any respect.”

   Plaintiffs also object to this request insofar as it seeks the disclosure of information equally

   available and/or accessible to Bright House, or from documents or other sources within Bright

   House’s own possession, custody, or control, and which Plaintiffs are presently seeking from

   Bright House in discovery in this case.

           Plaintiffs object to this request as premature. The full scope of Bright House’s, or its

   subscribers’, account holders’, or customers’, infringement of Plaintiffs’ copyrighted works is not

   known at this time. A more complete picture of the infringement will be developed and determined

   during discovery. Plaintiffs reserve the right to rely on any copyright infringement notices Bright

   House received.

           Plaintiffs object to this request as unreasonably cumulative and duplicative, for example of

   Request Nos. 29-30.

   RESPONSE TO REQUEST NO. 38:

           Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce notices of infringement in their possession, custody, or control that are related to the


                                                    45
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 47 of 93 PageID 5780




   copyrighted works in suit and were sent to Bright House by or on behalf of Plaintiffs, to the extent

   located following a reasonable and diligent search.

   REQUEST NO. 39:

           All documents concerning efforts, whether by You or by third parties on Your behalf, to

   identify and/or contact individuals (including efforts to obtain names, IP addresses, email

   addresses, or other Personally Identifiable Information) whom You believe infringed or attempted

   to infringe the Copyright Works online.

   OBJECTIONS TO REQUEST NO. 39:
           Plaintiffs object to the request as overly broad, unduly burdensome, and not proportional

   to the needs of the case. The request for “[a]ll documents concerning” broad subject matter, not

   limited in time, is in and of itself overly broad and unduly burdensome. Moreover, the request for

   such documents concerning anyone’s “efforts” to identify individuals who have “attempted to

   infringe” Plaintiffs’ copyrighted works seeks, almost entirely, information that is irrelevant to

   resolving the issues in the action. By its plain terms, this request would require Plaintiffs to produce

   all documents concerning any effort to identify an attempted infringer of any of the over 10,000

   works in suit for all time. Accordingly, the burden and/or expense of the proposed discovery is far

   outweighed by any possible benefit. Plaintiffs further object because this request, on its face, seeks

   documents concerning “efforts . . . by third parties,” not just Plaintiffs and therefore seeks

   documents outside of Plaintiffs’ possession, custody or control.

   RESPONSE TO REQUEST NO. 39:

           Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 40:

           All documents concerning communications with, or attempts to contact, individuals or

   entities You believe infringed or attempted to infringe the Copyright Works online, including but

   not limited to infringement or attempted infringement by means of peer-to-peer file sharing sites.


                                                     46
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 48 of 93 PageID 5781




   OBJECTIONS TO REQUEST NO. 40:

          Plaintiffs object to the request as overly broad, unduly burdensome, and not proportional

   to the needs of the case. The request for “[a]ll documents concerning” broad subject matter, not

   limited in time, is in and of itself overly broad and unduly burdensome. Moreover, the request for

   communications, or other documents, about communications goes far beyond the scope of

   information relevant to resolving the issues in the case and therefore presents an undue burden.

   The request for such documents concerning efforts to contact anyone that has “infringed or

   attempted to infringe the Copyright Works online” is so overly broad, and without any apparent

   relevance, as to be harassing.
   RESPONSE TO REQUEST NO. 40:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce notices of infringement in their possession, custody, or control that are related to the

   copyrighted works in suit and were sent to Bright House by or on behalf of Plaintiffs, to the extent

   located following a reasonable and diligent search.

   REQUEST NO. 41:

          All documents concerning Your decision not to pursue litigation against Bright House’s

   subscribers, account holders, and/or customers who have allegedly infringed the Copyright Works.

   OBJECTIONS TO REQUEST NO. 41:

          Plaintiffs object to this request because it seeks information not relevant to resolving issues

   in the action, and the burden and/or expense of the proposed discovery outweighs any likely benefit

   or possible relevance.

          Plaintiffs also object to this request because it seeks information protected by the attorney-

   client privilege, attorney work-product doctrine, or joint defense or common-interest privilege, as

   trial preparation materials, or other privilege or immunity recognized by law. Plaintiffs are aware

   of no documents that could be responsive to this request that fall outside of the attorney-client

   privilege or the protection afforded to trial preparation materials under the Federal Rules of Civil


                                                    47
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 49 of 93 PageID 5782




   Procedure. Plaintiffs therefore further object on the basis that the request appears intended to harass

   and/or unduly burden Plaintiffs. As such, this request imposes no obligation on Plaintiffs to

   produce a log of responsive documents withheld on the basis of privilege or other protection or

   immunity.

   RESPONSE TO REQUEST NO. 41:

           Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 42:
           All documents that support Your allegations in paragraph 74 of Your Complaint, including

   that Bright House made its “service,” as that term is used in paragraph 74 of Your Complaint,

   “attractive” for copyright infringement, and “obliged” “subscribers who wanted to download files

   illegally at faster speeds[.]”

   OBJECTIONS TO REQUEST NO. 42:

           Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents that support” broad subject matter.

   Moreover, the request improperly identifies an allegation in the Complaint and asks Plaintiffs to

   produce all supporting documents, rather than adequately identifying a specific category of

   documents for which Plaintiffs should search the records kept in the ordinary course of their

   businesses.

           Plaintiffs object to the request because it seeks the disclosure of information equally

   available and/or accessible to Bright House or from documents or other sources within Bright

   House’s or a third party’s possession, custody, or control, and which Plaintiffs are presently

   seeking in discovery in this case.

           Plaintiffs further object to this request as premature. The full scope of Bright House’s, or

   its subscribers’, account holders’, or customers’, infringement of Plaintiffs’ copyrighted works is




                                                     48
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 50 of 93 PageID 5783




   not known at this time. A more complete picture of the infringement will be developed and

   determined during discovery.

          Plaintiffs object to this request as unreasonably cumulative and duplicative, for example of

   Request Nos. 28 and 36.

   RESPONSE TO REQUEST NO. 42:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce notices of infringement in their possession, custody, or control that are related to the

   copyrighted works in suit and were sent to Bright House by or on behalf of Plaintiffs, to the extent

   located following a reasonable and diligent search.
   REQUEST NO. 43:

          All documents that support Your claim that Bright House was incentivized, financially or

   otherwise, to permit its subscribers, account holders, or customers to engage in copyright

   infringement on its network, or that Bright House had or has a direct or indirect financial interest

   in the infringement of the Copyright Works specifically.

   OBJECTIONS TO REQUEST NO. 43:

          Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents that support” broad subject matter.

   Moreover, the request improperly seeks all documents that support a legal conclusion, rather than

   adequately identifying a specific category of documents for which Plaintiffs should search the

   records kept in the ordinary course of their businesses.

          Plaintiffs object to the request because it seeks the disclosure of information equally

   available and/or accessible to Bright House or from documents or other sources within Bright

   House’s or a third party’s possession, custody, or control, and which Plaintiffs are presently

   seeking in discovery in this case.




                                                     49
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 51 of 93 PageID 5784




          Plaintiffs also object to this request to the extent it seeks information protected by the

   attorney-client privilege, attorney work-product doctrine, or joint defense or common-interest

   privilege, as trial preparation materials, or other privilege or immunity recognized by law.

          Plaintiffs further object to this request as premature. The full scope of Bright House’s, or

   its subscribers’, account holders’, or customers’, infringement of Plaintiffs’ copyrighted works is

   not known at this time. A more complete picture of the infringement will be developed and

   determined during discovery.

   RESPONSE TO REQUEST NO. 43:
          Subject to the foregoing objections, Plaintiffs are not aware of documents in their

   possession, custody, or control responsive to this request.

   REQUEST NO. 44:

          All documents You claim support the allegation in paragraph 85 of Your Complaint that

   Bright House’s “graduated response program for copyright violators” “was meant only to ‘educate

   consumers about copyright infringement’ and ‘not to punish them,’” including the source of those

   statements.

   OBJECTIONS TO REQUESTS NO. 44:

          Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents [Plaintiffs] claim support” broad

   subject matter. Moreover, the request improperly identifies an allegation in the Complaint and asks

   Plaintiffs to produce all supporting documents, rather than adequately identifying a specific

   category of documents for which Plaintiffs should search the records kept in the ordinary course

   of their businesses.

          Plaintiffs object to this request because it seeks the disclosure of information equally

   available and/or accessible to Bright House or from documents or other sources within Bright

   House’s or a third party’s possession, custody, or control, and which Plaintiffs are presently

   seeking in discovery in this case.


                                                    50
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 52 of 93 PageID 5785




          Plaintiffs object to this request as premature. Bright House’s policies pertaining to actual

   or alleged copyright infringement, and the motivations of such policies, are the subject of ongoing

   discovery in this case.

   RESPONSE TO REQUEST NO. 44:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 45:

          All documents that demonstrate any correlation, connection, or cause and effect

   relationship between Bright House’s actions with respect to its subscribers’, account holders’, or

   customers’ Internet service due to alleged or complained-of copyright infringement, and the

   subsequent status of each such subscriber’s, account holder’s or customer’s telephone or video

   services.
   OBJECTIONS TO REQUEST NO. 45:

          Plaintiffs object to this request because it is vague and ambiguous, overly broad, unduly

   burdensome, and not proportional to the needs of the case, including in that it seeks “all documents

   that demonstrate” broad subject matter.

          Plaintiffs further object to the request because it seeks the disclosure of information equally

   available and/or accessible to Bright House or from documents or other sources within Bright

   House’s or a third party’s possession, custody, or control, and which Plaintiffs are presently

   seeking in discovery in this case.

          Plaintiffs further object to this request as premature. The full scope of Bright House’s, or

   its subscribers’, account holders’, or customers’, infringement of Plaintiffs’ copyrighted works is

   not known at this time. A more complete picture of the infringement will be developed and

   determined during discovery.




                                                    51
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 53 of 93 PageID 5786




   RESPONSE TO REQUEST NO. 45:

             Subject to the foregoing objections, Plaintiffs respond that they do not understand this

   request, and therefore are not aware of documents in their possession, custody, or control

   responsive to this request.

   REQUEST NO. 46:

             All documents concerning, supporting, or refuting that Bright House is entitled to a

   limitation of liability under any safe harbor provision of the Digital Millennium Copyright Act (17

   U.S.C. § 512).
   OBJECTIONS TO REQUEST NO. 46:

             Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents concerning, supporting, or

   refuting” broad subject matter. Moreover, the request improperly identifies an allegation in the

   Complaint and asks Plaintiffs to produce all supporting documents, rather than adequately

   identifying a specific category of documents for which Plaintiffs should search the records kept in

   the ordinary course of their businesses.

             Plaintiffs object to this request to the extent it calls for a legal conclusion regarding certain

   defenses Bright House may assert in this case.

             Plaintiffs object to the request because it seeks the disclosure of information equally

   available and/or accessible to Bright House or from documents or other sources within Bright

   House’s or a third party’s possession, custody, or control, and which Plaintiffs are presently

   seeking in discovery in this case.

             Plaintiffs also object to this request to the extent that it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.




                                                        52
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 54 of 93 PageID 5787




          Plaintiffs object to this request as premature. The full scope of Bight House’s, or its

   subscribers’, account holders’, or customers’, infringement of Plaintiffs’ copyrighted works is not

   known at this time. A more complete picture of the infringement, including the applicability, if

   any, of certain limitations of liability available under any safe harbor provision of the Digital

   Millennium Copyright Act (17 U.S.C. § 512), will be developed and determined during discovery.

   RESPONSE TO REQUEST NO. 46:

          Subject to the foregoing objections, upon entry of an appropriate protective order,

   Plaintiffs will produce notices of infringement in their possession, custody, or control sent on

   behalf of Plaintiffs to Bright House regarding the copyrighted works identified on Exhibits A and

   B, to the extent located following a reasonable and diligent search. Plaintiffs further respond that

   they are willing to meet and confer in good faith with Bright House concerning this request, and

   are withholding responsive documents on the basis of their objections, to the extent such

   documents exist.
   REQUEST NO. 47:

          All documents concerning the ability of Bright House to avoid, limit, or restrict

   infringements of the Copyright Works, including all actions You or any other Plaintiff believes

   Bright House could have taken, other than monitoring its service or terminating service to

   subscribers, account holders, or customers, in order to avoid, limit, or restrict particular

   infringements of the Copyright Works.

   OBJECTIONS TO REQUEST NO. 47:

          Plaintiffs object to this request as premature to the extent it seeks to obtain expert opinions

   prior to the period for expert discovery.

          Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents concerning” broad subject matter.

   Moreover, the request improperly seeks all documents supporting a legal conclusion, rather than




                                                    53
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 55 of 93 PageID 5788




   adequately identifying a specific category of documents for which Plaintiffs should search the

   records kept in the ordinary course of their businesses.

          Plaintiffs object to the request because it seeks the disclosure of information equally

   available and/or accessible to Bright House or from documents or other sources within Bright

   House’s or a third party’s possession, custody, or control, and which Plaintiffs are presently

   seeking in discovery in this case. For example, Plaintiffs direct Bright House to Bright House’s

   own terms of use, infringement policies, and/or other service agreements between Bright House

   and its customers.
          Plaintiffs object to this request as premature. The full scope of Bright House’s, or its

   subscribers’, account holders’, or customers’, infringement of Plaintiffs’ copyrighted works is not

   known at this time. A more complete picture of the infringement will be developed and determined

   during discovery.

   RESPONSE TO REQUEST NO. 47:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 48:

          All documents concerning the enforcement of the copyrights covering the Copyright

   Works other than as related to this litigation.

   OBJECTIONS TO REQUEST NO. 48:

          Plaintiffs object to this request as vague and ambiguous, overly broad, unduly burdensome,

   and not proportional to the needs of the case. The request for documents relating to “enforcement”

   of the copyrighted works encompasses vast amounts of irrelevant information relating to

   potentially thousands of litigations, as well as non-litigation enforcement efforts, which are

   unrelated to Bright House or even an appropriate time period. Indeed, the request, on its face, seeks

   information “other than as related to this litigation,” and is thus facially irrelevant to any issue in




                                                     54
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 56 of 93 PageID 5789




   the case. Moreover, the request calls for “all documents concerning” such enforcement. The

   request is so overly broad and disproportionate to the needs of this case as to be harassing.

           Plaintiffs also object to this request because it seeks information protected by the attorney-

   client privilege, the attorney work-product doctrine, or the joint defense or common-interest

   privilege, as trial preparation materials, or under other privilege or immunity recognized by law.

   Other than publicly available documents, the vast majority of documents that could be responsive

   to this request would likely fall under such a privilege or protection. Moreover, Plaintiffs’

   privileged communications about unrelated enforcement efforts is not remotely relevant to
   resolving any issues in this case. Plaintiffs therefore further object on the basis that the request

   appears intended to harass and/or unduly burden Plaintiffs. As such, this request imposes no

   obligation on Plaintiffs to produce a log of responsive documents withheld on the basis of privilege

   or other protection or immunity.

   RESPONSE TO REQUEST NO. 48:

           Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 49:

           All documents concerning Your decision to initiate or not initiate enforcement efforts

   against Bright House or any other ISP as it relates to alleged copyright infringement through the

   use of peer-to-peer file sharing sites.

   OBJECTIONS TO REQUEST NO. 49:

           Plaintiffs object to this request because it seeks information protected by the attorney-client

   privilege, the attorney work-product doctrine, or the joint defense or common-interest privilege,

   as trial preparation materials, or under other privilege or immunity recognized by law. Plaintiffs

   are aware of no documents that could be responsive to this request that fall outside of the attorney-

   client privilege or the protection afforded to trial preparation materials under the Federal Rules of

   Civil Procedure. Moreover, Plaintiffs’ privileged communications about whether “to initiate or not


                                                     55
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 57 of 93 PageID 5790




   initiate enforcement efforts against Bright House or any other ISP” is not remotely relevant to

   resolving any issues in this case. Plaintiffs therefore further object on the basis that the request

   appears intended to harass and/or unduly burden Plaintiffs. As such, this request imposes no

   obligation on Plaintiffs to produce a log of responsive documents withheld on the basis of privilege

   or other protection or immunity.

          Plaintiffs further object to this request as overly broad, unduly burdensome, and not

   proportional to the needs of the case.

   RESPONSE TO REQUEST NO. 49:
          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 50:

          All documents concerning Your communications or negotiations with Bright House

   regarding the number of infringement notices Bright House would accept from You, any other

   Plaintiff, or any other party attempting to enforce a copyright.

   OBJECTIONS TO REQUEST NO. 50:

          Plaintiffs object to this request because it seeks the disclosure of information equally

   available and/or accessible to Bright House or from documents or other sources within Bright

   House’s possession, custody, or control.

          In addition, Plaintiffs object to the request as overly broad because it seeks “all documents

   concerning . . . communications or negotiations.” Communications, or other documents, about

   communications go far beyond the scope of information relevant to resolving the issues in the case

   and therefore present an undue burden.

          Plaintiffs also object to the extent this request seeks information protected by the attorney-

   client privilege, the attorney work-product doctrine, or the joint defense or common-interest

   privilege, as trial preparation materials, or under other privilege or immunity recognized by law.




                                                    56
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 58 of 93 PageID 5791




          Plaintiffs further object to this request as unreasonably cumulative and duplicative, for

   example of Request Nos. 27-28 and 36.

   RESPONSE TO REQUEST NO. 50:

          Subject to the foregoing objections, Plaintiffs will produce, for the period from January 1,

   2013 to May 17, 2016, communications in their possession, custody, or control, if any, with Bright

   House concerning the number of infringement notices Bright House would accept from Plaintiffs

   or on behalf of Plaintiffs, that can be located based on a reasonable and diligent search.

   REQUEST NO. 51:
          All documents concerning the policies or practices of online service providers (including

   without limitation ISPs and Internet access providers) concerning the termination or suspension of

   their subscribers or account holders due to allegations of copyright infringement.

   OBJECTIONS TO REQUEST NO. 51:

          Plaintiffs object to this request because it seeks the disclosure of information equally

   available and/or accessible to Bright House, whether from third parties, or from documents or

   other sources within Bright House’s possession, custody, or control, and which Plaintiffs are

   presently seeking in discovery in this case.

          Plaintiffs object to this request because it seeks information concerning unrelated,

   nonparties and therefore has no relevance to resolving issues in the action. Further, Plaintiffs object

   to this request insofar as its purpose is to obtain evidence of such nonparties’ conduct in order to

   excuse Bright House’s own malfeasance.

          Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents concerning” broad subject matter

   and is not limited to any relevant time period. The burden and/or expense of the proposed discovery

   thus outweighs any likely benefit or possible relevance.




                                                     57
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 59 of 93 PageID 5792




   RESPONSE TO REQUEST NO. 51:

             Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 52:

             All documents that reference or concern Bright House’s Enterprise Copyright Automation

   Tool (the “ECAT”), including the technical abilities of the ECAT to process notices.

   OBJECTIONS TO REQUEST NO. 52:

             Plaintiffs object to this request because it seeks the disclosure of information equally

   available and/or accessible to Bright House or from documents or other sources within Bright

   House’s own possession, custody, or control, and which Plaintiffs are presently seeking from

   Bright House in discovery in this case.

             Plaintiffs object to this request as premature to the extent it seeks to obtain expert opinions

   prior to the period for expert discovery.

             Plaintiffs also object to this request as overly broad, unduly burdensome, and not

   proportional to the needs of the case, including in that it seeks “all documents that reference or

   concern [ECAT], including [its] technical abilities,” and is not limited to the relevant time period,

   nor to the copyrighted works in suit.
   RESPONSE TO REQUEST NO. 52:

             Subject to the foregoing objections, Plaintiffs will produce, for the period from January 1,

   2013 to May 17, 2016, documents concerning Bright House’s Enterprise Copyright Automation

   Tool in their possession, custody or control that can be located based on a reasonable and diligent

   search.

   REQUEST NO. 53:

             All documents concerning settlements or agreements that You, or anyone acting on Your

   behalf, have reached, proposed, or internally approved with any of Bright House’s subscribers,

   account holders, or customers, or of customers of ISPs other than Bright House.


                                                       58
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 60 of 93 PageID 5793




   OBJECTIONS TO REQUEST NO. 53:

             Plaintiffs object to this request because it seeks vast amounts of information concerning

   unrelated, nonparties and therefore has no apparent relevance to resolving the issues in the action.

   Further, Plaintiffs object to this request insofar as its purpose is to obtain evidence of such

   nonparties’ conduct in order to excuse Bright House’s own malfeasance.

             Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “documents concerning settlements or

   agreements” regarding any subject matter, including “documents concerning settlements or

   agreements” with subscribers of ISPs other than Bright House. Moreover, in this context, the

   request requires Plaintiffs to identify whether a particular individual is a Bright House subscriber,

   information that is most accessible to Bright House and within Bright House’s own possession,

   custody, and control.

             Plaintiffs also object to this request as overly broad and unduly burdensome, including in

   that it is not limited to any relevant time period, nor to the copyrighted works in suit.

             Additionally, Plaintiffs object to this request because it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.

   RESPONSE TO REQUEST NO. 53:

             Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 54:

             All documents that You claim demonstrate a relationship between Bright House and any

   of its subscribers, account holders, or customers that justifies or creates respondeat superior or

   any vicarious liability of Bright House as related to this litigation.




                                                      59
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 61 of 93 PageID 5794




   OBJECTIONS TO REQUEST NO. 54:

          Plaintiffs object to this request’s call for “all documents” as vague and ambiguous, overly

   broad, and not proportional to the needs of the case. Moreover, the request improperly identifies a

   legal conclusion and asks Plaintiffs to produce all supporting documents rather than adequately

   identifying a specific category of documents for which Plaintiffs should search the records kept in

   the ordinary course of their businesses.

          Plaintiffs also object to this request to the extent it seeks information protected by the

   attorney-client privilege, attorney work-product doctrine, or joint defense or common-interest

   privilege, as trial preparation materials, or other privilege or immunity recognized by law.

          Plaintiffs also object to this request because it is premature. Plaintiffs have not yet

   determined “all documents” on which they intend to rely in this litigation and cannot do so absent

   full discovery.

          Additionally, Plaintiffs object to this request because it seeks information equally available

   and/or accessible to Bright House or from documents or other sources within Bright House’s own

   possession, custody, or control, and which Plaintiffs are presently seeking in discovery in this case.

   For example, Plaintiffs direct Bright House to Bright House’s own terms of use, infringement

   policies, and/or other service agreements between Bright House and its customers.
   RESPONSE TO REQUEST NO. 54:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 55:

          All documents concerning, and communications with, any entity, including the

   “representatives” identified in paragraph 2 of Your Complaint, that prepared and/or sent copyright

   infringement notices relating to the Copyright Works.




                                                    60
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 62 of 93 PageID 5795




   OBJECTIONS TO REQUEST NO. 55:

          Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents” concerning broad subject matter

   and documents about communications. Moreover, in this context, the request seeks information

   concerning communications with nonparties irrespective of Bright House, subject matter, the

   copyrighted works in suit, or the relevant time period. The request thus seeks information not

   relevant or important to resolving the issues in the action, and the burden and/or expense of the

   proposed discovery thus far outweighs any likely benefit.
   RESPONSE TO REQUEST NO. 55:

          Subject to the foregoing objections, Plaintiffs are willing to meet and confer in good faith

   with Bright House to narrow this request to a reasonable scope, pursuant to which Plaintiffs can

   conduct a reasonable and diligent search for relevant, non-privileged documents in their respective

   possession, custody, or control that is proportional to the needs of and the issues in the case.

   Plaintiffs are withholding responsive documents on the basis of their objections, to the extent such

   documents exist.

   REQUEST NO. 56:

          All communications with Rightscorp regarding the Copyright Works and/or copyright

   infringement notices considered, prepared, or sent to Bright House or its account holders,

   subscribers, or customers.

   OBJECTIONS TO REQUEST NO. 56:

          Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all communications” concerning broad subject

   matter. Moreover, as drafted, the request appears to seek information concerning communications

   with nonparties irrespective of Bright House, the copyrighted works in suit, or the relevant time

   period. The request thus seeks information not relevant or important to resolving the issues in the




                                                   61
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 63 of 93 PageID 5796




   action, and the burden and/or expense of the proposed discovery thus far outweighs any likely

   benefit.

             Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.

   RESPONSE TO REQUEST NO. 56:

             Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.
   REQUEST NO. 57:

             All communications with MarkMonitor regarding the Copyright Works and/or copyright

   infringement notices considered, prepared, or sent to Bright House or its account holders,

   subscribers, or customers.

   OBJECTIONS TO REQUEST NO. 57:

             Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all communications” concerning broad subject

   matter. Moreover, as drafted, the request appears to seek information concerning communications

   with nonparties irrespective of Bright House, the copyrighted works in suit, or the relevant time

   period. The request thus seeks information not relevant or important to resolving the issues in the

   action, and the burden and/or expense of the proposed discovery thus far outweighs any likely

   benefit.

             Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.




                                                     62
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 64 of 93 PageID 5797




   RESPONSE TO REQUEST NO. 57:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce, for the period from January 1, 2013 to May 17, 2016, responsive, non-privileged

   communications with MarkMonitor concerning infringement notices MarkMonitor sent to Bright

   House in connection with the RIAA notice program at issue in this case that are in Plaintiffs’

   possession, custody, or control, to the extent located following a reasonable and diligent search.

   REQUEST NO. 58:

          All documents concerning any computer code, computer program, software, hardware,

   system, process, or device utilized to monitor or detect copyright infringement through BitTorrent

   or peer-to-peer file sharing technologies or sites, or using copyright infringement notices that were

   prepared and sent by You or on Your behalf to Bright House for the Copyright Works.
   OBJECTIONS TO REQUEST NO. 58:

          Plaintiffs object to this request to the extent it seeks documents not in Plaintiffs’ possession,

   custody, or control. Plaintiffs also object to this request as vague and ambiguous, overly broad,

   unduly burdensome, and not proportional to the needs of the case in that it seeks “all documents,”

   irrespective of time period, concerning broad subject matter, including hardware and software

   systems, computer code, and any “process” or “device.” The request encompasses vast amounts

   of information not remotely related to this action including, for example, operating manuals and

   sales receipts for every computer that was used to monitor or detect infringement. The burden

   and/or expense of the proposed discovery thus far outweighs any possible benefit or relevance.

   RESPONSE TO REQUEST NO. 58:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 59:

          All documents constituting, comprising, or evidencing Your policies for document

   management, preservation, storage, indexing, and disposal from 2010 to the present.


                                                     63
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 65 of 93 PageID 5798




   OBJECTIONS TO REQUEST NO. 59:

          Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks information not relevant to the action.

          Plaintiffs also object to this request to the extent it seeks information protected by the

   attorney-client privilege, attorney work-product doctrine, or joint defense or common-interest

   privilege, as trial preparation materials, or other privilege or immunity recognized by law.

   RESPONSE TO REQUEST NO. 59:

          Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce responsive, non-privileged documents in their possession, custody, or control

   sufficient to represent Plaintiffs’ current document retention policies, to the extent located

   following a reasonable and diligent search.
   REQUEST NO. 60:

          All documents that concern or support any of the facts alleged in Your Complaint.

   OBJECTIONS TO REQUEST NO. 60:

          Plaintiffs object to this request as vague and ambiguous, overly broad, unduly burdensome,

   and not proportional to the needs of the case, particularly in that it seeks “all documents” regarding

   a broad range of topics and facts alleged in the Complaint. Plaintiffs also object to this request

   because it seeks documents not in Plaintiffs’ possession, custody, or control, including documents

   and information equally available and/or accessible to Bright House, or from documents or other

   sources within Bright House’s own possession, custody, or control, and which Plaintiffs are

   presently seeking in discovery in this case. Moreover, Plaintiffs further object to this request as

   premature in that discovery is ongoing in this matter, and much of the information that

   “concern[s]” or “support[s]” the facts alleged in the Complaint will be obtained and/or developed

   in discovery.




                                                    64
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 66 of 93 PageID 5799




          Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, work-product doctrine, joint-defense or common-interest privilege, or

   under other privilege or immunity recognized by law.

          Plaintiffs further object to this request as unreasonably cumulative and duplicative of

   numerous other requests.

   RESPONSE TO REQUEST NO. 60:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.
   REQUEST NO. 61:

          Documents sufficient to demonstrate the specific actions You undertook in the last ten (10)

   years that were intended to reduce the infringement of Your Copyright Works and/or any of Your

   other copyrighted works, including any amount of money you expended on these actions.

   OBJECTIONS TO REQUEST NO. 61:

          Plaintiffs object to this request as vague and ambiguous, overly broad, unduly burdensome,

   and not proportional to the needs of the case. The request for documents sufficient to demonstrate

   “the specific actions” that Plaintiffs undertook over a ten-year period to reduce the infringement

   of any of their copyrighted works encompasses vast amounts of irrelevant information relating to

   potentially thousands of litigations, as well as non-litigation enforcement efforts and/or technical

   measures, which are unrelated to Bright House, peer-to-peer networks, the works in suit, or to

   resolving any issues in this case. It would be virtually impossible for Plaintiffs to produce

   documents “sufficient to demonstrate . . . any amount of money” Plaintiffs expended on all of their

   antipiracy and enforcement efforts since 2009. Plaintiffs therefore also object on the basis that the

   request appears intended to harass and/or unduly burden Plaintiffs.

          Plaintiffs object to this request insofar as it seeks information protected by the attorney-

   client privilege, work-product doctrine, joint-defense or common-interest privilege, or under other

   privilege or immunity recognized by law.


                                                    65
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 67 of 93 PageID 5800




           Plaintiffs further object to this request as unreasonably cumulative and duplicative, for

   example of Request No. 48, among others.

   RESPONSE TO REQUEST NO. 61:

           Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce notices of infringement in their possession, custody, or control that are related to the

   copyrighted works in suit and were sent to Bright House by or on behalf of Plaintiffs, to the extent

   located following a reasonable and diligent search.

   REQUEST NO. 62:
           Documents sufficient to demonstrate the amount of money You paid to the RIAA between

   2010 and 2016.

   OBJECTIONS TO REQUEST NO. 62:

           Plaintiffs object to this request because it is overly broad, unduly burdensome, not

   proportional to the needs of the case, and seeks information not relevant to any of the issues in the

   action. RIAA, a nonparty, is a trade group for the record industry whose functions include

   advocacy relating to legislative issues at the federal and state level and regulatory matters with the

   Copyright Office and other agencies such as the Federal Communications Commission, the U.S.

   Patent & Trademark Office, and the United States Trade Representative; conducting research and

   industry relations programs like Gold and Platinum awards based on artist sales; and coordinating

   with international organizations and governments on various issues; as well as conducting

   antipiracy investigations and enforcement and copyright litigation. Thus, the request encompasses

   information irrelevant to Bright House, peer-to-peer networks, the works in suit, or to resolving

   any issues in this case. Plaintiffs therefore also object on the basis that the request appears intended

   to harass Plaintiffs and/or RIAA.

           Plaintiffs further object to this request insofar as it is unreasonably cumulative and

   duplicative of Request No. 61.




                                                     66
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 68 of 93 PageID 5801




   RESPONSE TO REQUEST NO. 62:

           Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 63:

           All documents that reference the litigations styled as UMG Recordings, et al. v. Grande

   Commc’ns et al. (W.D. Tex.), and/or Sony Music Entm’t, et al. v. Cox Commc’ns, Inc., et al. (E.D.

   Va.), including but not limited to pleadings and/or discovery, as well as any documents reflecting

   sworn testimony by Your employees and/or representatives in those litigations.
   OBJECTIONS TO REQUEST NO. 63:

           Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks information not relevant or important to resolving

   issues in the action.

           Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law. Many of the Plaintiffs in this case are also plaintiffs in UMG Recordings, et al. v. Grande

   Commc’ns et al. and/or Sony Music Entm’t, et al. v. Cox Commc’ns, Inc., et al. The vast majority

   of non-public documents that could be responsive to this request fall under the attorney-client

   privilege or the protection afforded to trial preparation materials under the Federal Rules of Civil

   Procedure. Plaintiffs therefore further object on the basis that the request appears intended to harass

   and/or unduly burden Plaintiffs. As such, this request imposes no obligation on Plaintiffs to

   produce a log of responsive documents withheld on the basis of privilege or other protection or

   immunity.

           Additionally, Plaintiffs object to this request because it seeks information that is publicly

   available or equally available and/or accessible to Bright House.




                                                     67
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 69 of 93 PageID 5802




   RESPONSE TO REQUEST NO. 63:

             Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 64:

             All documents concerning the RIAA and either this lawsuit, Bright House, CAS,

   MarkMonitor, and/or the Copyright Works.

   OBJECTIONS TO REQUEST NO. 64:

             Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents” concerning broad subject matter,

   including CAS, which is wholly irrelevant. Moreover, in this context and as drafted, the request

   seeks information concerning nonparties irrespective of Bright House or the relevant time period.

   As such, the request seeks information not relevant or important to resolving the issues in the

   action, and the burden and/or expense of the proposed discovery far outweighs any likely benefit.

             Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.
   RESPONSE TO REQUEST NO. 64:

             Subject to the foregoing objections, Plaintiffs are willing to meet and confer in good faith

   with Bright House to determine a reasonable scope for this request tailored to seek non-privileged

   information relevant to resolving the issues in the case. Plaintiffs are withholding responsive

   documents on the basis of their objections, to the extent such documents exist. Plaintiffs further

   state that they will not produce documents responsive only to the request for documents pertaining

   to CAS.




                                                     68
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 70 of 93 PageID 5803




   REQUEST NO. 65:

             All documents pertaining to the relationship, agreement, and/or communications between

   You and/or any other Plaintiff and the RIAA and/or MarkMonitor regarding this lawsuit, the

   Copyright Works, and/or Bright House.

   OBJECTIONS TO REQUEST NO. 65:

             Plaintiffs object to this request as vague and ambiguous, overly broad, unduly burdensome,

   and not proportional to the needs of the case, including in that it seeks “all documents” concerning

   broad subject matter. Moreover, in this context and as drafted, the request appears to seek

   documents about communications with or relating to nonparties irrespective of Bright House, the

   copyrighted works in suit, or the relevant time period. The request thus seeks information not

   remotely relevant to resolving the issues in the action, and the burden and/or expense of the

   proposed discovery thus far outweighs its likely benefit.

             Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.

             Plaintiffs object to this request as unreasonably cumulative and duplicative, for example of

   Request Nos. 57 and 64.

   RESPONSE TO REQUEST NO. 65:

             Subject to the foregoing objections, Plaintiffs are willing to meet and confer in good faith

   with Bright House to determine a reasonable scope for this request tailored to seek non-privileged

   information relevant to resolving the issues in the case. Plaintiffs are withholding responsive

   documents on the basis of their objections, to the extent such documents exist.




                                                     69
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 71 of 93 PageID 5804




   REQUEST NO. 66:

             All documents concerning the relationship, agreement, and/or communications between

   the RIAA and any other person as it relates to either Bright House, this lawsuit, and/or the

   Copyright Works.

   OBJECTIONS TO REQUEST NO. 66:

             Plaintiffs object to this request as vague and ambiguous, overly broad, unduly burdensome,

   and not proportional to the needs of the case, including in that it appears to seek “all documents”

   concerning broad subject matter. Moreover, in this context, and as drafted, the request appears to

   seek documents, including documents about communications, relating to nonparties irrespective

   of Bright House, the copyrighted works in suit, or the relevant time period. As such, the request

   seeks information not remotely relevant to resolving the issues in the action, and the burden and/or

   expense of the proposed discovery far outweighs its likely benefit.

             Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.

             Plaintiffs further object insofar as the request seeks documents or information outside of

   their possession, custody, or control.

             Plaintiffs object to this request as unreasonably cumulative and duplicative, for example of

   Request No. 64.

   RESPONSE TO REQUEST NO. 66:

             Subject to the foregoing objections, Plaintiffs respond that they are willing to meet and

   confer in good faith with Bright House to determine a reasonable scope for this request tailored to

   seek non-privileged information relevant to resolving the issues in the case. Plaintiffs are

   withholding responsive documents on the basis of their objections, to the extent such documents

   exist.


                                                     70
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 72 of 93 PageID 5805




   REQUEST NO. 67:

             All documents concerning any technical or qualitative analysis of any computer code,

   computer program, software, hardware, system, process, or device utilized to identify infringement

   and/or produce the copyright notices which were sent to Bright House or upon which You will

   rely in this litigation, including any documents drafted by the Center for Copyright Information

   (“CCI”), MarkMonitor, Stroz Friedberg, or Harbor Labs.

   OBJECTIONS TO REQUEST NO. 67:

             Plaintiffs object to this request as vague and ambiguous, overly broad, unduly burdensome,

   and not proportional to the needs of the case. The request seeks “all documents,” irrespective of

   time period, concerning broad subject matter, including analyses of hardware and software

   systems, computer code, and any “process” or “device.” The burden and/or expense of the

   proposed discovery far outweighs any possible benefit or relevance.

             Plaintiffs also object to this request to the extent it seeks documents not in Plaintiffs’

   possession, custody, or control.

             Plaintiffs object to this request as premature to the extent it seeks to obtain expert opinions

   prior to the period for expert discovery.

             Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.

             Additionally, Plaintiffs object to this request as unreasonably cumulative and duplicative

   of Request No. 58.

   RESPONSE TO REQUEST NO. 67:

             Subject to the foregoing objections, Plaintiffs are willing to meet and confer in good faith

   with Bright House to determine a reasonable scope for this request tailored to seek non-privileged




                                                       71
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 73 of 93 PageID 5806




   information relevant to resolving the issues in the case. Plaintiffs are withholding responsive

   documents on the basis of their objections, to the extent such documents exist.

   REQUEST NO. 68:

             All documents and correspondence relating to the reliability and/or efficacy of the

   MarkMonitor System, including but not limited to audits related thereto, and documents and

   communications with MarkMonitor, Stroz Friedberg, and/or Harbor Labs pertaining to any

   technical assessments of the MarkMonitor System.

   OBJECTIONS TO REQUEST NO. 68:
             Plaintiffs object to this request as vague and ambiguous, overly broad, unduly burdensome,

   and not proportional to the needs of the case. The request seeks “all documents and

   correspondence,” irrespective of time period, concerning broad subject matter, including “audits”

   and “technical assessments.” The burden and/or expense of the proposed discovery far outweighs

   any possible benefit or relevance.

             Plaintiffs also object to this request to the extent it seeks documents not in Plaintiffs’

   possession, custody, or control.

             Plaintiffs object to this request as premature to the extent it seeks to obtain expert opinions

   prior to the period for expert discovery.

             Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.

             Additionally, Plaintiffs object to this request as unreasonably cumulative and duplicative

   of Request Nos. 58 and 67.

   RESPONSE TO REQUEST NO. 68:

             Subject to the foregoing objections, Plaintiffs will produce responsive, non-privileged

   documents in their possession, custody, or control, for the period from January 1, 2013 to May 17,


                                                       72
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 74 of 93 PageID 5807




   2016, concerning the reliability of the MarkMonitor system used to produce the copyright notices

   sent to Bright House upon which Plaintiffs will rely in this litigation, to the extent located

   following a reasonable and diligent search.

   REQUEST NO. 69:

             All documents concerning Stroz Friedberg’s relationship with and/or engagement by the

   RIAA between 2004 and 2009.

   OBJECTIONS TO REQUEST NO. 69:

             Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents” concerning the relationship

   between two nonparties irrespective of Bright House, the copyrighted works in suit, or the relevant

   time period. The request seeks information not remotely relevant to resolving the issues in the

   action, and the burden and/or expense of the proposed discovery thus far outweighs the likely

   benefit, if any. Moreover, Plaintiffs also object to this request because it seeks documents not in

   Plaintiffs’ possession, custody, or control, and is on its face in no way related to or limited to

   Plaintiffs or any issue in the case.

             In addition, Plaintiffs object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.

   RESPONSE TO REQUEST NO. 69:

             Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 70:

             All documents concerning CAS.




                                                       73
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 75 of 93 PageID 5808




   OBJECTIONS TO REQUEST NO. 70:

             Plaintiffs object to this request because CAS is irrelevant. CAS was a private agreement in

   which Bright House did not participate. It has no bearing on Bright House’s liability or damages

   for the claims alleged in this case.

             Plaintiffs also object to this request as overly broad, unduly burdensome, and not

   proportional to the needs of the case, including in that it seeks “all documents” concerning broad

   subject matter—the Copyright Alert System—which Bright House did not take part in. Moreover,

   the request seeks documents irrespective of Bright House, the copyrighted works in suit, or the

   relevant time period. The request thus seeks vast amounts of information not remotely relevant to

   resolving the issues in the action, and the burden and/or expense of the proposed discovery thus

   far outweighs the likely benefit, if any.

             Plaintiffs also object to this request insofar as its purpose is to obtain evidence relating to

   nonparties’ conduct in order to excuse Bright House’s own malfeasance.

             In addition, Plaintiffs object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, or the joint defense or common-

   interest privilege, as trial preparation materials, or under other privilege or immunity recognized

   by law.

             In addition, Plaintiffs object to the request because it is unreasonably cumulative and

   duplicative of Request Nos. 71-77.

   RESPONSE TO REQUEST NO. 70:

             Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 71:

             All documents concerning negotiations related to CAS.




                                                       74
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 76 of 93 PageID 5809




   OBJECTIONS TO REQUEST NO. 71:

          Plaintiffs object to this request because CAS is irrelevant. CAS was a private agreement in

   which Bright House did not participate. It has no bearing on Bright House’s liability or damages

   for the claims alleged in this case.

          Plaintiffs also object to this request as overly broad, unduly burdensome, and not

   proportional to the needs of the case, including in that it seeks “all documents” concerning broad

   subject matter—the Copyright Alert System—which Bright House did not take part in. Moreover,

   the request seeks documents irrespective of Bright House, the copyrighted works in suit, or the

   relevant time period. The request thus seeks vast amounts of information not remotely relevant to

   resolving the issues in the action, and the burden and/or expense of the proposed discovery thus

   far outweighs the likely benefit, if any.

          Plaintiffs also object to this request insofar as its purpose is to obtain evidence relating to

   nonparties’ conduct in order to excuse Bright House’s own malfeasance.

          Plaintiffs object to this request insofar as it seeks information protected by the attorney-

   client privilege, the attorney work-product doctrine, or the joint defense or common-interest

   privilege, as trial preparation materials, or under other privilege or immunity recognized by law.

          In addition, Plaintiffs object to the request because it is unreasonably cumulative and

   duplicative of Request No. 70 and 72-77.

   RESPONSE TO REQUEST NO. 71:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 72:

          All documents concerning any Memorandum of Understanding concerning CAS, including

   without limitation the July 6, 2011 Memorandum of Understanding (the “7/6/2011 MOU”) to

   which the RIAA was a signatory (singly or collectively, a “CAS MOU”), and any related document




                                                    75
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 77 of 93 PageID 5810




   or agreement (such as the Implementation Agreement You entered into pursuant to the 7/6/2011

   MOU).

   OBJECTIONS TO REQUEST NO. 72:

           Plaintiffs object to this request because CAS is irrelevant. CAS was a private agreement in

   which Bright House did not participate. It has no bearing on Bright House’s liability or damages

   for the claims alleged in this case.

           Plaintiffs object to this request insofar as its purpose is to obtain evidence relating to

   nonparties’ conduct in order to excuse Bright House’s own malfeasance.

           Plaintiffs also object to this request as overly broad, unduly burdensome, and not

   proportional to the needs of the case, including in that it seeks “all documents” concerning broad

   subject matter—the Copyright Alert System—which Bright House did not take part in. Moreover,

   the request seeks such documents irrespective of Bright House, the copyrighted works in suit, or

   the relevant time period. As such, the request seeks information not remotely relevant to resolving

   the issues in the action, and the burden and/or expense of the proposed discovery far outweighs

   the likely benefit, if any.

           Plaintiffs object to this request insofar as it seeks information protected by the attorney-

   client privilege, the attorney work-product doctrine, or the joint defense or common-interest

   privilege, as trial preparation materials, or under other privilege or immunity recognized by law.

           In addition, Plaintiffs object to the request because it is unreasonably cumulative and

   duplicative of Request Nos. 70-71 and 73-77.

   RESPONSE TO REQUEST NO. 72:

           Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 73:

           All documents concerning Your status as a signatory of a CAS MOU.




                                                   76
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 78 of 93 PageID 5811




   OBJECTIONS TO REQUEST NO. 73:

           Plaintiffs object to this request because CAS is irrelevant. CAS was a private agreement in

   which Bright House did not participate. It has no bearing on Bright House’s liability or damages

   for the claims alleged in this case.

           Plaintiffs also object to this request as overly broad, unduly burdensome, and not

   proportional to the needs of the case, including in that it seeks “all documents” concerning the

   signatory status of the Copyright Alert System, which Bright House did not take part in. Moreover,

   the request seeks such documents irrespective of Bright House, the copyrighted works in suit, or

   the relevant time period. As such, the request seeks information not remotely relevant to resolving

   the issues in the action, and the burden and/or expense of the proposed discovery far outweighs

   the likely benefit, if any.

           Plaintiffs object to this request insofar as it seeks information protected by the attorney-

   client privilege, the attorney work-product doctrine, or the joint defense or common-interest

   privilege, as trial preparation materials, or under other privilege or immunity recognized by law.

           Plaintiffs object to this request insofar as its purpose is to obtain evidence relating to

   nonparties’ conduct in order to excuse Bright House’s own malfeasance.

           In addition, Plaintiffs object to the request because it is unreasonably cumulative and

   duplicative of Request Nos. 70-72 and 74-77.

   RESPONSE TO REQUEST NO. 73:

           Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 74:

           All documents concerning Bright House’s compliance or non-compliance with policies or

   procedures reflected in CAS, a CAS MOU, or any Implementation Agreement concerning a CAS

   MOU.




                                                   77
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 79 of 93 PageID 5812




   OBJECTIONS TO REQUEST NO. 74:

           Plaintiffs object to this request because CAS is irrelevant. CAS was a private agreement in

   which Bright House did not participate. It has no bearing on Bright House’s liability or damages

   for the claims alleged in this case.

           Plaintiffs also object to this request because it does not make sense. Bright House did not

   participate in CAS, yet the request seeks documents concerning Bright House’s compliance or

   noncompliance with CAS. Plaintiffs further object to this request as overly broad, unduly

   burdensome, and not proportional to the needs of the case, including in that it seeks “all

   documents” concerning Bright House’s compliance or non-compliance with CAS. Moreover, the

   request seeks such documents irrespective of the copyrighted works in suit or the relevant time

   period. As such, the request seeks information not remotely relevant to resolving the issues in the

   action, and the burden and/or expense of the proposed discovery thus far outweighs the likely

   benefit, if any.

           Plaintiffs object to this request insofar as it seeks information protected by the attorney-

   client privilege, the attorney work-product doctrine, or the joint defense or common-interest

   privilege, as trial preparation materials, or under other privilege or immunity recognized by law.

           Plaintiffs object to this request insofar as its purpose is to obtain evidence relating to

   nonparties’ conduct in order to excuse Bright House’s own malfeasance.

           In addition, Plaintiffs object to the request because it is unreasonably cumulative and

   duplicative of Request Nos. 70-73 and 75-77.

   RESPONSE TO REQUEST NO. 74:

           Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.




                                                   78
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 80 of 93 PageID 5813




   REQUEST NO. 75:

          All documents concerning any technological system used to detect, monitor, or generate or

   send notifications concerning, copyright infringement in connection with CAS, a CAS MOU, or

   any Implementation Agreement concerning a CAS MOU.

   OBJECTIONS TO REQUEST NO. 75:

          Plaintiffs object to this request because CAS is irrelevant. CAS was a private agreement in

   which Bright House did not participate. It has no bearing on Bright House’s liability or damages

   for the claims alleged in this case.

          Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents” concerning broad subject

   matter—the Copyright Alert System—which Bright House did not take part in. Moreover, the

   request seeks such documents irrespective of Bright House, the copyrighted works in suit, or the

   relevant time period. The request seeks vast amounts of information not remotely relevant to

   resolving the issues in the action, and the burden and/or expense of the proposed discovery thus

   far outweighs the likely benefit, if any.

          Plaintiffs object to this request insofar as its purpose is to obtain evidence relating to

   nonparties’ conduct in order to excuse Bright House’s own malfeasance.

          In addition, Plaintiffs object to the request because it is unreasonably cumulative and

   duplicative of Request Nos. 70-74 and 76-77.

   RESPONSE TO REQUEST NO. 75:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 76:

          All reviews, assessments, evaluations, reports, or the like, including drafts, concerning

   CAS, including without limitation any technological system utilized in connection with CAS.




                                                  79
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 81 of 93 PageID 5814




   OBJECTIONS TO REQUEST NO. 76:

           Plaintiffs object to this request because CAS is irrelevant. CAS was a private agreement in

   which Bright House did not participate. It has no bearing on Bright House’s liability or damages

   for the claims alleged in this case.

           Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents” concerning broad subject

   matter—the Copyright Alert System—which Bright House did not take part in. Moreover, the

   request seeks such documents irrespective of Bright House, the copyrighted works in suit, or the

   relevant time period. The request thus seeks vast amounts of information not remotely relevant to

   resolving the issues in the action, and the burden and/or expense of the proposed discovery thus

   far outweighs the likely benefit, if any.

           Plaintiffs object to this request insofar as it seeks information protected by the attorney-

   client privilege, the attorney work-product doctrine, or the joint defense or common-interest

   privilege, as trial preparation materials, or under other privilege or immunity recognized by law.

           Plaintiffs object to this request insofar as its purpose is to obtain evidence relating to

   nonparties’ conduct in order to excuse Bright House’s own malfeasance.

           In addition, Plaintiffs object to the request because it is unreasonably cumulative and

   duplicative of Request Nos. 70-75 and 77.

   RESPONSE TO REQUEST NO. 76:

           Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 77:

           All documents concerning notifications sent pursuant to CAS, any CAS MOU, or any

   Implementation Agreement, concerning allegations of copyright infringement of any Copyright

   Work.




                                                   80
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 82 of 93 PageID 5815




   OBJECTIONS TO REQUEST NO. 77:

           Plaintiffs object to this request because CAS is irrelevant. CAS was a private agreement in

   which Bright House did not participate. It has no bearing on Bright House’s liability or damages

   for the claims alleged in this case.

           Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents” concerning broad subject

   matter— the Copyright Alert System—which Bright House did not take part in. Moreover, the

   request seeks such documents irrespective of Bright House, the copyrighted works in suit, or the

   relevant time period. The request thus seeks information not remotely relevant to resolving the

   issues in the action, and the burden and/or expense of the proposed discovery thus far outweighs

   the likely benefit, if any.

           Plaintiffs object to this request insofar as it seeks information protected by the attorney-

   client privilege, the attorney work-product doctrine, or the joint defense or common-interest

   privilege, as trial preparation materials, or under other privilege or immunity recognized by law.

           Plaintiffs object to this request insofar as its purpose is to obtain evidence relating to

   nonparties’ conduct in order to excuse Bright House’s own malfeasance.

           In addition, Plaintiffs object to the request because it is unreasonably cumulative and

   duplicative of Request Nos. 70-76.

   RESPONSE TO REQUEST NO. 77:

           Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 78:

           All communications and documents concerning Your methodology, practice, policy, or

   effort to monitor and/or send notices to Non-Residential ISP Customers, including through any

   peer-to-peer notice program.




                                                   81
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 83 of 93 PageID 5816




   OBJECTIONS TO REQUEST NO. 78:

          Plaintiffs object to this request because it is overly broad, unduly burdensome, not

   proportional to the needs of the case, and seeks information not relevant to any of the issues in the

   action. For example, the request seeks information relating to Plaintiffs’ efforts to monitor and/or

   send notices of any instances of copyright infringement unrelated to Bright House, Plaintiffs’ claim

   period, or the copyrighted works in suit, and outside the context of BitTorrent or a similar peer-to-

   peer file-sharing network. The burden and/or expense of the proposed discovery thus far outweighs

   any likely benefit or possible relevance.

          Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, the joint defense or common-interest

   privilege, or under other privilege or immunity recognized by law. Such information shall not be

   produced in response to any of Bright House’s requests, and any inadvertent production shall not

   be deemed to waive any privilege with respect to such information.

          Plaintiffs further object to this request because it assumes facts and/or requires knowledge

   not in Plaintiffs’ possession, custody, or control.

          In addition, to the extent this request can be construed to seek documents relating to the

   notice program at issue in this case, i.e., the program administered by the RIAA and MarkMonitor

   pursuant to which the notices of infringement upon which Plaintiffs will rely in this litigation were

   sent to Bright House, Plaintiffs also object to this request because it is unreasonably cumulative or

   duplicative of Request Nos. 57-58, 64-65, and 68, among others.

   RESPONSE TO REQUEST NO. 78:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.




                                                     82
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 84 of 93 PageID 5817




   REQUEST NO. 79:

          Documents sufficient to show Your or the RIAA’s methodology, practice, policy, or efforts

   to monitor and/or send notices to Non-Residential ISP Customers, including through any Peer-to-

   Peer Notice Program.

   OBJECTIONS TO REQUEST NO. 79:

          Plaintiffs object to this request because it is overly broad, unduly burdensome, not

   proportional to the needs of the case, and seeks information not relevant to any of the issues in the

   action. For example, the request seeks information relating to Plaintiffs’ or the RIAA’s efforts to

   monitor and/or send notices of any instances of copyright infringement unrelated to Bright House,

   Plaintiffs’ claim period, or the copyrighted works in suit, and outside the context of BitTorrent or

   a similar peer-to-peer file-sharing network. The burden and/or expense of the proposed discovery

   thus far outweighs any likely benefit or possible relevance.

          Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, the joint defense or common-interest

   privilege, or under other privilege or immunity recognized by law. Such information shall not be

   produced in response to any of Bright House’s requests, and any inadvertent production shall not

   be deemed to waive any privilege with respect to such information.

          Plaintiffs further object to this request because it assumes facts and/or requires knowledge

   not in Plaintiffs’ possession, custody, or control.

          In addition, to the extent this request can be construed to seek documents relating to the

   notice program at issue in this case, i.e., the program administered by the RIAA and MarkMonitor

   pursuant to which the notices of infringement upon which Plaintiffs will rely in this litigation were

   sent to Bright House, Plaintiffs object to this request because it is unreasonably cumulative or

   duplicative of Request Nos. 57-58, 64-65, 68 and 78, among others.




                                                     83
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 85 of 93 PageID 5818




   RESPONSE TO REQUEST NO. 79:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 80:

          All communications and documents concerning the RIAA and/or MarkMonitor’s

   methodology, practice, policy, or efforts to monitor and/or send notices to Non-Residential ISP

   Customers, including through any Peer-to-Peer Notice Program.

   OBJECTIONS TO REQUEST NO. 80:
          Plaintiffs object to this request because it is overly broad, unduly burdensome, not

   proportional to the needs of the case, and seeks information not relevant to any of the issues in the

   action. For example, the request seeks information concerning the RIAA’s and/or MarkMonitor’s

   efforts to monitor and/or send notices of any instances of copyright infringement unrelated to

   Bright House, Plaintiffs, Plaintiffs’ claim period, or the copyrighted works in suit, and outside the

   context of BitTorrent or a similar peer-to-peer file-sharing network. The burden and/or expense of

   the proposed discovery thus far outweighs any likely benefit or possible relevance.

          Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, the joint defense or common-interest

   privilege, or under other privilege or immunity recognized by law. Such information shall not be

   produced in response to any of Bright House’s requests, and any inadvertent production shall not

   be deemed to waive any privilege with respect to such information.

          Plaintiffs further object to this request because it assumes facts and/or requires knowledge

   not in Plaintiffs’ possession, custody, or control.

          In addition, to the extent this request can be construed to seek documents relating to the

   notice program at issue in this case, i.e., the program administered by the RIAA and MarkMonitor

   pursuant to which the notices of infringement upon which Plaintiffs will rely in this litigation were




                                                     84
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 86 of 93 PageID 5819




   sent to Bright House, Plaintiffs object that this request is unreasonably cumulative or duplicative

   of Request Nos. 57-58, 64-65, 68, and 78-79, among others.

   RESPONSE TO REQUEST NO. 80:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 81:

          All communications and documents concerning the method or system by which You, the

   RIAA, and/or MarkMonitor distinguish(es) between Non-Residential ISP Customers and

   Residential ISP Customers.
   OBJECTIONS TO REQUEST NO. 81:

          Plaintiffs object to this request because it is overly broad, unduly burdensome, not

   proportional to the needs of the case, and seeks information not relevant to any of the issues in the

   action. For example, the request seeks information unrelated to Bright House, Plaintiffs, Plaintiffs’

   claim period, the copyrighted works in suit, or the use of BitTorrent or a similar peer-to-peer file-

   sharing network. The burden and/or expense of the proposed discovery thus far outweighs any

   likely benefit or possible relevance.

          Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, the joint defense or common-interest

   privilege, or under other privilege or immunity recognized by law. Such information shall not be

   produced in response to any of Bright House’s requests, and any inadvertent production shall not

   be deemed to waive any privilege with respect to such information.

          Plaintiffs further object to this request because it assumes facts and/or requires knowledge

   not in Plaintiffs’ possession, custody, or control.

   RESPONSE TO REQUEST NO. 81:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.


                                                     85
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 87 of 93 PageID 5820




   REQUEST NO. 82:

          All communications and documents concerning Bright House’s customers that You,

   MarkMonitor, or the RIAA learned were Non-Residential ISP Customers.

   OBJECTIONS TO REQUEST NO. 82:

          Plaintiffs object to this request because it is overly broad, unduly burdensome, not

   proportional to the needs of the case, and seeks information not relevant to any of the issues in the

   action. For example, the request seeks information unrelated to Plaintiffs, the copyrighted works

   in suit, and/or Plaintiffs’ claim period. Moreover, the request appears to seek information relating

   to efforts to monitor and/or send notices of infringement outside the context of BitTorrent or a

   similar peer-to-peer file-sharing network. The burden and/or expense of the proposed discovery

   thus far outweighs any likely benefit or possible relevance.

          Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, the joint defense or common-interest

   privilege, or under other privilege or immunity recognized by law. Such information shall not be

   produced in response to any of Bright House’s requests, and any inadvertent production shall not

   be deemed to waive any privilege with respect to such information.

          Plaintiffs further object to this request because it assumes facts and/or requires knowledge

   not in Plaintiffs’ possession, custody, or control.

   RESPONSE TO REQUEST NO. 82:

          Pursuant to the foregoing objections, Plaintiffs respond that they will not produce

   documents responsive only to this request.

   REQUEST NO. 83:

          Copies of any reports, including the weekly and/or monthly reports, from MarkMonitor to

   either the RIAA or You as related to any MarkMonitor Peer-to-Peer Notice Program, including all

   non-privileged documents and communications related to the same.




                                                     86
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 88 of 93 PageID 5821




   OBJECTIONS TO REQUEST NO. 83:

          Plaintiffs object to this request because it is overly broad, unduly burdensome, not

   proportional to the needs of the case, and seeks information not relevant to any of the issues in the

   action. For example, the request seeks information concerning MarkMonitor’s efforts to monitor

   copyright infringement irrespective of ISP, copyright owner, the copyrighted works in suit, and/or

   Plaintiffs’ claim period. Moreover, the request appears to seek information relating to

   MarkMonitor’s efforts to monitor infringement outside the context of BitTorrent or a similar peer-

   to-peer file-sharing network. Accordingly, the burden and/or expense of the proposed discovery

   far outweighs any likely benefit or possible relevance.

          Plaintiffs also object to this request insofar as it seeks information protected by the

   attorney-client privilege, the attorney work-product doctrine, the joint defense or common-interest

   privilege, or under other privilege or immunity recognized by law. Such information shall not be

   produced in response to any of Bright House’s requests, and any inadvertent production shall not

   be deemed to waive any privilege with respect to such information.

          Plaintiffs further object to this request to the extent it seeks information not in Plaintiffs’

   possession, custody, or control.

          In addition, to the extent this request can be construed to seek documents relating to the

   notice program at issue in this case, i.e., the program administered by the RIAA and MarkMonitor

   pursuant to which the notices of infringement upon which Plaintiffs will rely in this litigation were

   sent to Bright House, Plaintiffs object that this request is unreasonably cumulative or duplicative

   of Request Nos. 57, 65-66, and 68, among others.

   RESPONSE TO REQUEST NO. 83:

          Subject to the foregoing objections, Plaintiffs are willing to meet and confer in good faith

   with Bright House to determine a reasonable scope for this request tailored to seek non-privileged

   information relevant to resolving the issues in the case. Plaintiffs are withholding responsive

   documents on the basis of their objections, to the extent such documents exist.


                                                    87
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 89 of 93 PageID 5822




   REQUEST NO. 84:

          All communications and documents concerning alleged repeat infringers, as observed by

   either MarkMonitor or the RIAA, including, without limitation, concerning whether these alleged

   repeat infringers are Non-Residential ISP Customers.

   OBJECTIONS TO REQUEST NO. 84:

          Plaintiffs object to this request because it is overly broad, unduly burdensome, not

   proportional to the needs of the case, and seeks information not relevant to any of the issues in the

   action. For example the request seeks information relating to efforts to monitor any instances of

   copyright infringement, irrespective of ISP, copyright owner, the copyrighted works in suit, and/or

   Plaintiffs’ claim period, and outside the context of BitTorrent or a similar peer-to-peer file-sharing

   network. The burden and/or expense of the proposed discovery thus far outweighs any likely

   benefit or possible relevance.

          Plaintiffs also object to this request as vague and ambiguous because the term “repeat

   infringers” is not defined. Plaintiffs also object to this request insofar as it seeks information

   protected by the attorney-client privilege, the attorney work-product doctrine, the joint defense or

   common-interest privilege, or under other privilege or immunity recognized by law. Such

   information shall not be produced in response to any of Bright House’s requests, and any

   inadvertent production shall not be deemed to waive any privilege with respect to such

   information.

          Plaintiffs further object to this request because it assumes facts and/or requires knowledge

   not in Plaintiffs’ possession, custody, or control.

          In addition, to the extent this request can be construed to seek documents relating to the

   notice program at issue in this case, i.e., the program administered by the RIAA and MarkMonitor

   pursuant to which the notices of infringement upon which Plaintiffs will rely in this litigation were

   sent to Bright House, Plaintiffs object that this request is unreasonably cumulative or duplicative

   of Request Nos. 31-32 and 34, among others.


                                                     88
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 90 of 93 PageID 5823




   RESPONSE TO REQUEST NO. 84:

            Subject to the foregoing objections, upon entry of an appropriate protective order, Plaintiffs

   will produce notices of infringement in their possession, custody, or control that are related to the

   copyrighted works in suit and were sent to Bright House by or on behalf of Plaintiffs, to the extent

   located following a reasonable and diligent search.

   REQUEST NO. 85:

            All documents You relied on in answering any Interrogatory in the above-captioned

   litigation.
   OBJECTIONS TO REQUEST NO. 85:

            Plaintiffs object to this request to the extent it seeks information that is outside the scope

   of permissible discovery because it is not relevant to any party’s claim or defense. Plaintiffs further

   object that this request is premature, vague and ambiguous, particularly to the extent it seeks

   documents that do not currently exist and whose characteristics are unknown. To the extent

   Plaintiffs are required to produce documents in response to this request, Plaintiffs reserve the right

   to supplement their objections in light of then-existing circumstances. Plaintiffs further object to

   this request to the extent it improperly seeks information protected from disclosure by the attorney-

   client privilege, work-product doctrine, joint defense or common-interest privilege, or other

   applicable privilege or doctrine. Plaintiffs further object to this request to the extent it seeks

   information that is publicly available, or that is equally available to Bright House.

   RESPONSE TO REQUEST NO. 85:

            Subject to and without waiving the foregoing objections, Plaintiffs will produce

   responsive, non-privileged documents, if any, to the extent and on the schedule provided by

   Federal Rule of Civil Procedure 33(d), the Local Rules, and the applicable rules and orders of this

   Court.




                                                     89
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 91 of 93 PageID 5824




   REQUEST NO. 86:

           All documents concerning the company Audible Magic and/or its technology, including

   without limitation, the use of Audible Magic’s technology to identify the alleged infringements at

   issue in this litigation.

   OBJECTIONS TO REQUEST NO. 86:

           Plaintiffs object to this request as overly broad, unduly burdensome, and not proportional

   to the needs of the case, including in that it seeks “all documents” concerning broad subject matter,

   including a third party’s entire business and technology. Moreover, the request seeks information

   about nonparties irrespective of Bright House, the copyrighted works in suit, or the relevant time

   period. The request seeks information not relevant or important to resolving the issues in the action

   and the burden and/or expense of the proposed discovery thus far outweighs any likely benefit.
   RESPONSE TO REQUEST NO. 86:

           Subject to the foregoing objections, Plaintiffs respond that they are willing to meet and

   confer in good faith with Bright House concerning this request, and are withholding responsive

   documents on the basis of their objections, to the extent such documents exist.


   Dated: July 25, 2019                               /s/ Neema T. Sahni
                                                      Mitchell A. Kamin
                                                      Neema T. Sahni
                                                      Mark Chen
                                                      COVINGTON & BURLING LLP
                                                      1999 Avenue of the Stars, Suite 3500
                                                      Los Angeles, California 90067-4643
                                                      Telephone: (424) 332-4800
                                                      mkamin@cov.com
                                                      nsahni@cov.com
                                                      mychen@cov.com

                                                      Jonathan M. Sperling
                                                      William O’Neill
                                                      COVINGTON & BURLING LLP
                                                      The New York Times Building
                                                      620 Eighth Avenue
                                                      New York, NY 10018-1405
                                                      Telephone: (212) 841-1000
                                                      jsperling@cov.com
                                                      woneill@cov.com
                                                    90
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 92 of 93 PageID 5825




                                         Megan M. O’Neill
                                         COVINGTON & BURLING LLP
                                         850 Tenth Street, NW
                                         Washington, DC 20001-4956
                                         Telephone: (202) 662-6000
                                         moneill@cov.com

                                         Janette L. Ferguson, Esq.
                                         Benjamin M. Leoni, Esq.
                                         LEWIS BESS WILLIAMS & WEESE, P.C.
                                         1801 California Street, Suite 3400
                                         Denver, CO 80202
                                         Telephone: (303) 861-2828
                                         Facsimile: (303) 861-4017
                                         jferguson@lewisbess.com
                                         bleoni@lewisbess.com

                                         Matthew J. Oppenheim
                                         Scott A. Zebrak
                                         Jeffrey M. Gould
                                         Kerry M. Mustico
                                         OPPENHEIM + ZEBRAK, LLP
                                         4530 Wisconsin Ave. NW, 5th Fl.
                                         Washington, DC 20016
                                         Telephone: (202) 621-9027
                                         matt@oandzlaw.com
                                         scott@oandzlaw.com
                                         jeff@oandzlaw.com
                                         kerry@oandzlaw.com

                                         Attorneys for Plaintiffs




                                        91
Case 8:19-cv-00710-MSS-TGW Document 174-6 Filed 09/08/20 Page 93 of 93 PageID 5826




                                    CERTIFICATE OF SERVICE


          I certify that on July 25, 2019, a true and correct copy of the foregoing was served on

   counsel for the parties of record.

                                                       /s/ Neema T. Sahni
                                                       Neema T. Sahni




                                                  92
